Exhibit 10.6

EXECUTION VERSION

INTERCREDITOR AGREEMENT

by and between

BARCLAYS BANK PLC

as April 2012 First Lien Agent

and

BARCLAYS BANK PLC

as March 2018 Second Lien Agent

Dated as of March 9, 2018



--------------------------------------------------------------------------------

Article I    DEFINITIONS   

Section 1.1

  UCC Definitions      2  

Section 1.2

  Other Definitions      2  

Section 1.3

  Rules of Construction      20   Article II    LIEN PRIORITY   

Section 2.1

  Agreement to Subordinate      21  

Section 2.2

  Waiver of Right to Contest Liens      24  

Section 2.3

  Remedies Standstill      25  

Section 2.4

  Exercise of Rights      28  

Section 2.5

  No New Liens      30  

Section 2.6

  Waiver of Marshalling      31   Article III    ACTIONS OF THE PARTIES   

Section 3.1

  Certain Actions Permitted      31  

Section 3.2

  Agent for Perfection      32  

Section 3.3

  Sharing of Information and Access      32  

Section 3.4

  Insurance      33  

Section 3.5

  No Additional Rights for the Credit Parties Hereunder      33  

Section 3.6

  Actions upon Breach      33   Article IV    APPLICATION OF PROCEEDS   

Section 4.1

  Application of Proceeds      34  

Section 4.2

  Specific Performance      36   Article V    INTERCREDITOR ACKNOWLEDGEMENTS AND
WAIVERS   

Section 5.1

  Notice of Acceptance and Other Waivers      36  

Section 5.2

  Modifications to Senior Priority Documents and Junior Priority Documents     
37  

 

-ii-



--------------------------------------------------------------------------------

Article VI    INSOLVENCY PROCEEDINGS   

Section 6.1

  DIP Financing      42  

Section 6.2

  Relief from Stay      42  

Section 6.3

  No Contest      43  

Section 6.4

  Asset Sales      43  

Section 6.5

  Separate Grants of Security and Separate Classification      44  

Section 6.6

  Enforceability      44  

Section 6.7

  Senior Priority Obligations Unconditional      44  

Section 6.8

  Junior Priority Obligations Unconditional      45  

Section 6.9

  Adequate Protection      45  

Section 6.10

  Reorganization Securities and Other Plan-Related Issues      46  

Section 6.11

  Certain Waivers      47   Article VII    MISCELLANEOUS   

Section 7.1

  Rights of Subrogation      47  

Section 7.2

  Further Assurances      48  

Section 7.3

  Representations      48  

Section 7.4

  Amendments      48  

Section 7.5

  Addresses for Notices      49  

Section 7.6

  No Waiver, Remedies      50  

Section 7.7

  Continuing Agreement, Transfer of Secured Obligations      50  

Section 7.8

  Governing Law; Entire Agreement      51  

Section 7.9

  Counterparts      51  

Section 7.10

  No Third-Party Beneficiaries      51  

Section 7.11

  Designation of Additional Indebtedness; Joinder of Additional Agents      51  

Section 7.12

  Headings      53  

Section 7.13

  Severability      53  

Section 7.14

  Attorneys’ Fees      53  

Section 7.15

  VENUE; JURY TRIAL WAIVER      53  

Section 7.16

  Intercreditor Agreement      54  

Section 7.17

  No Warranties or Liability      54  

Section 7.18

  Conflicts      54  

Section 7.19

  Information Concerning Financial Condition of the Credit Parties      54  

EXHIBITS:

 

Exhibit A

  

Additional Indebtedness Designation

Exhibit B

  

Additional Indebtedness Joinder

Exhibit C

  

Credit Agreement Joinder

 

 

-iii-



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (as amended, restated, supplemented, waived or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of March 9, 2018, by and between BARCLAYS BANK
PLC, in its capacity as administrative agent (together with its successors and
assigns in such capacity, and as further defined herein, the “April 2012 First
Lien Agent”) for the April 2012 First Lien Lenders referred to below party from
time to time to the April 2012 First Lien Credit Agreement referred to below,
and BARCLAYS BANK PLC, in its capacity as administrative agent (together with
its successors and assigns in such capacity, and as further defined herein, the
“March 2018 Second Lien Agent”) for the March 2018 Second Lien Lenders referred
to below party from time to time to the March 2018 Second Lien Credit Agreement
referred to below. Capitalized terms used herein without other definition are
used as defined in Article I hereof.

RECITALS

A. Pursuant to the April 2012 First Lien Credit Agreement, the April 2012 First
Lien Creditors made certain loans and other financial accommodations to or for
the benefit of the April 2012 First Lien Borrower.

B. Pursuant to the April 2012 First Lien Guaranties, the April 2012 First Lien
Guarantors agreed to unconditionally guarantee jointly and severally the payment
and performance of the April 2012 First Lien Borrower’s obligations under the
April 2012 First Lien Facility Documentation, as more particularly provided
therein.

C. To secure the obligations of the April 2012 First Lien Borrower and the April
2012 First Lien Guarantors and each other Subsidiary of the Borrower that is now
or hereafter becomes a April 2012 First Lien Credit Party, the April 2012 First
Lien Credit Parties have granted or will grant to the April 2012 First Lien
Agent (for the benefit of the April 2012 First Lien Creditors) Liens on the
Collateral, as more particularly provided in the April 2012 First Lien Facility
Documentation.

D. Pursuant to that March 2018 Second Lien Credit Agreement, the March 2018
Second Lien Lenders have agreed to make certain loans to or for the benefit of
the March 2018 Second Lien Borrower, as more particularly provided therein.

E. Pursuant to the March 2018 Second Lien Guaranties, the March 2018 Second Lien
Guarantors have agreed to unconditionally guarantee jointly and severally the
payment and performance of the March 2018 Second Lien Borrower’s obligations
under the March 2018 Second Lien Facility Documentation, as more particularly
provided therein.

F. As a condition to the effectiveness of the March 2018 Second Lien Credit
Agreement and to secure the obligations of the March 2018 Second Lien Borrower
and the March 2018 Second Lien Guarantors and each other Subsidiary of the
Borrower that is now or hereafter becomes a March 2018 Second Lien Credit Party,
the March 2018 Second Lien Credit Parties have granted or will grant to the
March 2018 Second Lien Agent (for the benefit of the March 2018 Second Lien
Lenders) Liens on the Collateral, as more particularly provided in the March
2018 Second Lien Facility Documentation.

 

1



--------------------------------------------------------------------------------

G. Pursuant to this Agreement, the April 2012 First Lien Borrower may, from time
to time, designate certain additional Indebtedness of any Credit Party as
“Additional Indebtedness” by executing and delivering an Additional Indebtedness
Designation, a form of which is attached hereto as Exhibit A, and by complying
with the procedures set forth in Section 7.11, and the holders of such
Additional Indebtedness and any other applicable Additional Creditors shall
thereafter constitute Senior Priority Creditors or Junior Priority Creditors (as
so designated by the April 2012 First Lien Borrower), as the case may be, and
any Additional Agent therefor shall thereafter constitute a Senior Priority
Agent or Junior Priority Agent (as so designated by the April 2012 First Lien
Borrower), as the case may be, for all purposes under this Agreement.

H. Each of the April 2012 First Lien Agent (on behalf of the April 2012 First
Lien Creditors) and the March 2018 Second Lien Agent (on behalf of the March
2018 Second Lien Lenders) and, by their acknowledgment hereof, the April 2012
First Lien Credit Parties and the March 2018 Second Lien Credit Parties, desire
to agree to the relative priority of Liens on the Collateral and certain other
rights, priorities and interests as provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Deposit Accounts,
Financial Asset, Instruments, Investment Property, Money and Security.

Section 1.2 Other Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Additional Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

“Additional Bank Products Affiliate” shall mean any Person that has entered into
a Bank Products Agreement with an Additional Credit Party with the obligations
of such Credit Party thereunder being secured by one or more Additional
Collateral Documents.

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness.

“Additional Collateral Documents” shall mean all “Collateral Documents” as
defined in any Additional Credit Facility, and in any event shall include all
security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional Credit
Facility, in each case as the same may be amended, restated, modified or
supplemented from time to time.

 

2



--------------------------------------------------------------------------------

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which all Indebtedness that is incurred
thereunder constitutes Additional Indebtedness, including without limitation any
credit agreements, loan agreements, indentures or other financing agreements, in
each case as the same may be amended, restated, modified or supplemented from
time to time, together (b) if designated by the Borrower, with any other
agreement (including any credit agreement, loan agreement, indenture or other
financing agreement) extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the Additional
Obligations, whether by the same or any other lender, debt holder or group of
lenders or debt holders, or the same or any other agent, trustee or
representative therefor, and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder provided that all Indebtedness that
is incurred under such other agreement constitutes Additional Indebtedness. As
used in this definition of “Additional Credit Facilities”, the term
“Indebtedness” shall have the meaning assigned thereto in the Initial April 2012
First Lien Credit Agreement whether in effect or not.

“Additional Credit Facility Creditors” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities.

“Additional Credit Party” shall mean the April 2012 First Lien Borrower,
Holdings (so long as it is a guarantor under any of the Additional Guaranties)
and each Affiliate of the April 2012 First Lien Borrower that is or becomes a
party to any Additional Document.

“Additional Creditors” shall mean one or more Additional Credit Facility
Creditors and shall include all Additional Bank Products Affiliates and
Additional Hedging Affiliates and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as an “Additional
Creditor” under any Additional Credit Facility; and with respect to any
Additional Agent, shall mean the Additional Creditors represented by such
Additional Agent.

“Additional Documents” shall mean any Additional Credit Facilities, any
Additional Guaranties, any Additional Collateral Documents, any Bank Product
Agreements between any Credit Party and any Additional Bank Products Affiliate,
any Hedging Agreements between any Credit Party and any Additional Hedging
Affiliate, those other ancillary agreements as to which any Additional Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Credit Party or any of its respective Subsidiaries or Affiliates and delivered
to any Additional Agent in connection with any of the foregoing or any
Additional Credit Facility, in each case as the same may be amended, restated,
modified or supplemented from time to time.

 

3



--------------------------------------------------------------------------------

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

“Additional Guaranties” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, restated, modified or supplemented from time to time.

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guaranty.

“Additional Hedging Affiliate” shall mean any Person that has entered into a
Hedging Agreement with any Additional Credit Party with the obligations of such
Credit Party thereunder being secured by one or more Additional Collateral
Documents.

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is permitted to be secured by a Lien (as defined below) on Collateral by:

(a) prior to the Discharge of April 2012 First Lien Obligations, Section 7.01 of
the Initial April 2012 First Lien Credit Agreement (if the Initial April 2012
First Lien Credit Agreement is then in effect) or the corresponding negative
covenant restricting Liens contained in any other April 2012 First Lien Credit
Agreement then in effect if the Initial April 2012 First Lien Credit Agreement
is not then in effect (which covenant is designated in such April 2012 First
Lien Credit Agreement as applicable for purposes of this definition);

(b) prior to the Discharge of March 2018 Second Lien Obligations, Section 7.01
of the Initial March 2018 Second Lien Credit Agreement (if the Initial March
2018 Second Lien Credit Agreement is then in effect) or the corresponding
negative covenant restricting Liens contained in any other March 2018 Second
Lien Credit Agreement then in effect (which covenant is designated in such March
2018 Second Lien Credit Agreement as applicable for purposes of this
definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

(2) is designated as “Additional Indebtedness” by the April 2012 First Lien
Borrower pursuant to an Additional Indebtedness Designation and in compliance
with the procedures set forth in Section 7.11.

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of First Lien Obligations, in Section 1.01 of the Initial
April 2012 First Lien Credit Agreement (if the Initial April 2012 First Lien
Credit Agreement is then in effect), or in any other April 2012 First Lien
Credit Agreement then in effect (if the Initial April

 

4



--------------------------------------------------------------------------------

2012 First Lien Credit Agreement is not then in effect), (y) for purposes of the
preceding clause (1)(b), prior to the Discharge of March 2018 Second Lien
Obligations, in Section 1.01 of the Initial March 2018 Second Lien Credit
Agreement (if the Initial March 2018 Second Lien Credit Agreement is then in
effect), or in any other March 2018 Second Lien Credit Agreement then in effect
(if the Initial March 2018 Second Lien Credit Agreement is not then in effect),
and (z) for purposes of the preceding clause (1)(c), prior to the Discharge of
Additional Obligations, in the applicable Additional Credit Facility then in
effect.

“Additional Indebtedness Designation” shall mean a certificate of the April 2012
First Lien Borrower with respect to Additional Indebtedness, substantially in
the form of Exhibit A.

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Creditors in respect of such Additional Indebtedness, substantially in the form
of Exhibit B.

“Additional Obligations” shall mean all obligations of every nature of each
Additional Credit Party from time to time owed to any Additional Agent, any
Additional Creditors or any of them, including any Additional Bank Products
Affiliates or Additional Hedging Affiliates, under any Additional Document,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Additional Credit Party, would
have accrued on any Additional Obligation, whether or not a claim is allowed
against such Additional Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of any Additional
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

“Additional Secured Parties” shall mean any Additional Agents and any Additional
Creditors.

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

(a) prior to the Discharge of April 2012 First Lien Obligations, Section 7.03 of
the Initial April 2012 First Lien Credit Agreement (if the Initial April 2012
First Lien Credit Agreement is then in effect) or the corresponding negative
covenant restricting Indebtedness contained in any other April 2012 First Lien
Credit Agreement then in effect if the Initial April 2012 First Lien Credit
Agreement is not then in effect (which covenant is designated in such April 2012
First Lien Credit Agreement as applicable for purposes of this definition);

 

5



--------------------------------------------------------------------------------

(b) prior to the Discharge of March 2018 Second Lien Obligations, Section 7.03
of the Initial March 2018 Second Lien Credit Agreement (if the Initial March
2018 Second Lien Credit Agreement is then in effect) or the corresponding
negative covenant restricting Indebtedness contained in any other March 2018
Second Lien Credit Agreement then in effect (which covenant is designated in
such March 2018 Second Lien Credit Agreement as applicable for purposes of this
definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Indebtedness contained in any Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition).

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of April 2012 First Lien
Obligations, in Section 1.01 of the Initial April 2012 First Lien Credit
Agreement (if the Initial April 2012 First Lien Credit Agreement is then in
effect), or in any other April 2012 First Lien Credit Agreement then in effect
(if the Initial April 2012 First Lien Credit Agreement is not then in effect),
(y) for purposes of the preceding clause (b), prior to the Discharge of March
2018 Second Lien Obligations, in Section 1.01 of the Initial March 2018 Second
Lien Credit Agreement (if the Initial March 2018 Second Lien Credit Agreement is
then in effect), or in any other March 2018 Second Lien Credit Agreement then in
effect (if the Initial March 2018 Second Lien Credit Agreement is not then in
effect), and (z) for purposes of the preceding clause (c), prior to the
Discharge of Additional Obligations, in the applicable Additional Credit
Facility then in effect.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means, with respect to any Person (and not with respect to any Collateral), the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise; provided, however, that when
used in connection with any Collateral, “control” shall have the meaning
specified in the UCC with respect to such Collateral. “Controls” and
“Controlled” have meanings correlative thereto.

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

“Approved Domestic Bank” shall have the meaning given such term in clause (c) of
the definition of “Cash Equivalents”.

“April 2012 First Lien Agent” shall have the meaning assigned thereto in the
Preamble hereto and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under the April 2012 First
Lien Credit Agreement.

 

6



--------------------------------------------------------------------------------

“April 2012 First Lien Bank Products Affiliate” shall mean any Person that is a
party to a Bank Products Agreement with a Credit Party with the obligations of
such Credit Party thereunder being secured by one or more April 2012 First Lien
Collateral Documents.

“April 2012 First Lien Borrower” shall mean Syniverse Holdings, Inc., a Delaware
corporation, together with its successors and assigns.

“April 2012 First Lien Collateral” shall mean all “Collateral” as defined in the
April 2012 First Lien Credit Agreement.

“April 2012 First Lien Collateral Documents” shall mean all “Collateral
Documents” as defined in the April 2012 First Lien Credit Agreement, and all
other security agreements, mortgages, deeds of trust and other collateral
documents executed and delivered in connection with the April 2012 First Lien
Credit Agreement, in each case as the same may be amended, restated, modified or
supplemented from time to time.

“April 2012 First Lien Credit Agreement” shall mean (a) that certain Credit
Agreement, dated as of April 23, 2012, among the April 2012 First Lien Borrower,
Holdings, the April 2012 First Lien Lenders and the April 2012 First Lien Agent,
as such agreement may be amended, restated, supplemented, or otherwise modified
from time to time (the “Initial April 2012 First Lien Credit Agreement”),
together with (b) if designated by the April 2012 First Lien Borrower, any other
agreement (including any credit agreement, loan agreement, indenture or other
financing agreement) extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the April 2012 First
Lien Obligations, whether by the same or any other lender, debt holder or group
of lenders or debt holders or the same or any other agent, trustee or
representative therefor and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder (an “Other April 2012 First Lien
Credit Agreement”); provided that (i) such Indebtedness is secured by a Lien
ranking pari passu with the Lien securing the Senior Priority Obligations, and
(ii) the requisite creditors party to such Other April 2012 First Lien Credit
Agreement (or their agent or other representative on their behalf) shall agree,
by a joinder agreement substantially in the form of Exhibit C attached hereto or
otherwise in form and substance reasonably satisfactory to the Senior Priority
Representative (other than any Senior Priority Representative being replaced in
connection with such joinder) (or, if there is no continuing Senior Priority
Representative other than any Designated Agent, the Borrower) and the Junior
Priority Representative (or, if there is no continuing Junior Priority
Representative other than any Designated Agent, the Borrower) that the
obligations under such Other April 2012 First Lien Credit Agreement are subject
to the terms and provisions of this Agreement. Any reference to the April 2012
First Lien Credit Agreement shall be deemed a reference to the Initial April
2012 First Lien Credit Agreement and any Other April 2012 First Lien Credit
Agreement, in each case then in existence.

“April 2012 First Lien Credit Parties” shall mean the April 2012 First Lien
Borrower, the April 2012 First Lien Guarantors and each other Affiliate of the
Borrower that is now or hereafter becomes a party to any April 2012 First Lien
Facility Documentation.

 

7



--------------------------------------------------------------------------------

“April 2012 First Lien Creditors” shall mean the April 2012 First Lien Lenders
together with all April 2012 First Lien Bank Products Affiliates and April 2012
First Lien Hedging Affiliates and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as a “Lender” or “First
Lien Creditor” under any April 2012 First Lien Credit Agreement.

“April 2012 First Lien Facility Documentation” shall mean the April 2012 First
Lien Credit Agreement, the April 2012 First Lien Guaranties, the April 2012
First Lien Collateral Documents, any Bank Product Agreements between any April
2012 First Lien Credit Party and any April 2012 First Lien Bank Products
Affiliate, any Hedging Agreements between any April 2012 First Lien Credit Party
and any April 2012 First Lien Hedging Affiliate, those other ancillary
agreements as to which the April 2012 First Lien Agent or any April 2012 First
Lien Creditor is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
April 2012 First Lien Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the April 2012 First Lien Agent, in connection with
any of the foregoing or any April 2012 First Lien Credit Agreement, in each case
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“April 2012 First Lien Guaranties” shall mean the Holdings Guaranty and the
Subsidiary Guaranty, each as defined in the April 2012 First Lien Credit
Agreement, and all other guaranties executed under or in connection with any
April 2012 First Lien Credit Agreement, in each case as the same may be amended,
restated, modified or supplemented from time to time.

“April 2012 First Lien Guarantors” shall mean, collectively, Holdings and each
direct and indirect Subsidiary of the April 2012 First Lien Borrower that at any
time is a guarantor under any of the April 2012 First Lien Guaranties.

“April 2012 First Lien Hedging Affiliate” shall mean any Person that is a party
to a Hedging Agreement with a Credit Party with the obligations of such Credit
Party thereunder being secured by one or more April 2012 First Lien Collateral
Documents.

“April 2012 First Lien Lenders” shall mean the financial institutions and other
lenders party from time to time to the April 2012 First Lien Credit Agreement,
together with their successors, assigns, transferees and replacements thereof.

“April 2012 First Lien Obligations” shall mean all obligations of every nature
of each April 2012 First Lien Credit Party from time to time owed to the April
2012 First Lien Agent, the April 2012 First Lien Lenders or any of them, any
April 2012 First Lien Bank Products Affiliates or any April 2012 First Lien
Hedging Affiliates or any other April 2012 First Lien Secured Party, under any
April 2012 First Lien Facility Documentation, including the “Secured
Obligations” as defined in the Initial April 2012 First Lien Credit Agreement,
whether for principal, interest (including interest which, but

 

8



--------------------------------------------------------------------------------

for the filing of a petition in bankruptcy with respect to such April 2012 First
Lien Credit Party, would have accrued on any April 2012 First Lien Obligation,
whether or not a claim is allowed against such April 2012 First Lien Credit
Party for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the April 2012 First Lien Facility
Documentation, as amended, restated, supplemented, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

“April 2012 First Lien Secured Parties” shall mean the April 2012 First Lien
Agent and the April 2012 First Lien Creditors and any other “Secured Party” as
defined in any April 2012 First Lien Credit Agreement.

“Bank Products Agreement” means any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Credit Party (other than letters of credit and other than loans except
indebtedness arising from services described in clauses (a) through (c) of this
definition).

“Bankruptcy Code” shall mean title 11 of the United States Code.

“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Borrower” shall mean any of the April 2012 First Lien Borrower, the March 2018
Second Lien Borrower and any Additional Borrower.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Stock” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

9



--------------------------------------------------------------------------------

“Capitalized Leases” shall mean all leases that have been or are required to be,
in accordance with GAAP, recorded as capitalized leases.

“Cash Collateral” shall mean any Collateral consisting of Money, Cash
Equivalents and any Financial Assets.

“Cash Equivalents” shall mean any of the following:

(a) Dollars, pounds sterling, euros or the national currency of any
participating member state of the European Union;

(b) securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;

(c) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500 million, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;

(e) commercial paper issued by a corporation (other than an Affiliate of the
April 2012 First Lien Borrower) rated at least “A-1” or the equivalent thereof
by Moody’s or S&P (or reasonably equivalent ratings of another internationally
recognized ratings agency) and in each case maturing within one year after the
date of acquisition;

(f) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;

(g) Indebtedness issued by Persons (other than the Sponsor) with a rating of “A”
or higher from S&P or “A-2” or higher from Moody’s in each case with maturities
not exceeding two years from the date of acquisition;

 

10



--------------------------------------------------------------------------------

(h) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (g) above; and

(i) in the case of Investments by any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) Investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through (h) customarily utilized in
countries in which such Foreign Subsidiary operates for short-term cash
management purposes.

“Collateral” shall mean all Property, whether now existing or hereafter arising,
of any Borrower or any Guarantor in or upon which a Lien is granted or purported
to be granted to any Agent under any of the April 2012 First Lien Collateral
Documents, the March 2018 Second Lien Collateral Documents or the Additional
Collateral Documents, together with all rents, issues, profits, products, and
Proceeds thereof (including any Property subject to Liens granted pursuant to
Section 6.1 to secure the Senior Priority Obligations and Junior Priority
Obligations).

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Instruments and any other Collateral as to which
a Lien may be perfected through possession or control by the secured party or
any agent therefor.

“Credit Documents” shall mean the April 2012 First Lien Facility Documentation,
the March 2018 Second Lien Facility Documentation and any Additional Documents.

“Credit Parties” shall mean the April 2012 First Lien Credit Parties, the March
2018 Second Lien Credit Parties and any Additional Credit Parties.

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

“Designated Agent” shall mean any Party that the Borrower designates as a
Designated Agent (as confirmed in writing by such Party if such designation is
made after the execution of this Agreement by such Party or the joinder of such
Party to this Agreement), in each case as and to the extent so designated. Such
designation may be for all purposes of this Agreement, or may be for one or more
specified purposes hereunder or provisions hereof.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, (a) the
payment in full in cash of the applicable Additional Obligations that are
outstanding and unpaid (including interest accruing on and after the
commencement of any Insolvency Proceeding at the rate set forth in the
applicable Additional Credit Facility) at the time all Additional Indebtedness
under such Additional Credit Facility is paid in full in cash,

 

11



--------------------------------------------------------------------------------

including (if applicable), with respect to amounts available to be drawn under
outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such Additional Credit Facility
(which shall not exceed an amount equal to 103% of the aggregate undrawn amount
of such letters of credit) and (b) the termination of all then outstanding
commitments to extend credit under the applicable Additional Credit Facility.

“Discharge of April 2012 First Lien Obligations” shall mean (a) the payment in
full in cash of the applicable April 2012 First Lien Obligations that are
outstanding and unpaid (including interest accruing on and after the
commencement of any Insolvency Proceeding at the rate set forth in the
applicable April 2012 First Lien Credit Agreement) at the time all Indebtedness
under the applicable April 2012 First Lien Credit Agreement is paid in full in
cash, including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such April 2012 First Lien Credit
Agreement (which shall not exceed an amount equal to 103% of the aggregate
undrawn amount of such letters of credit) and (b) the termination of all then
outstanding commitments to extend credit under the April 2012 First Lien
Facility Documentation.

“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
the Discharge of March 2018 Second Lien Obligations and the Discharge of
Additional Obligations in respect of Junior Priority Debt.

“Discharge of March 2018 Second Lien Obligations” shall mean (a) the payment in
full in cash of the applicable March 2018 Second Lien Obligations that are
outstanding and unpaid (including interest accruing on and after the
commencement of any Insolvency Proceeding at the rate set forth in the
applicable March 2018 Second Lien Credit Agreement) at the time all Indebtedness
under the applicable March 2018 Second Lien Credit Agreement is paid in full in
cash, including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such March 2018 Second Lien Credit
Agreement (which shall not exceed an amount equal to 103% of the aggregate
undrawn amount of such letters of credit) and (b) the termination of all then
outstanding commitments to extend credit under the March 2018 Second Lien
Facility Documentation.

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of April 2012 First Lien Obligations and the Discharge of
Additional Obligations in respect of Senior Priority Debt.

 

12



--------------------------------------------------------------------------------

“Event of Default” shall mean an Event of Default under any April 2012 First
Lien Credit Agreement, any March 2018 Second Lien Credit Agreement or any
Additional Credit Facility.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

(a) the taking of any action to enforce or realize upon any Lien, including the
institution of any foreclosure proceedings or the noticing of any public or
private sale pursuant to Article 9 of the Uniform Commercial Code;

(b) the exercise of any right or remedy provided to a secured creditor on
account of a Lien under any of the Credit Documents, under applicable law, in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Collateral in satisfaction of a Lien;

(c) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set off or recoup against, marshaling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

(d) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale or any other means permissible under
applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

(g) the exercise of any voting rights relating to any Capital Stock included in
the Collateral; and

(h) the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of, or maintaining any Collateral.

For the avoidance of doubt, filing a proof of claim in bankruptcy court or
seeking adequate protection shall not be deemed to be an Exercise of Secured
Creditor Remedies.

“Foreign Subsidiary” shall have the meaning assigned thereto in the Initial
April 2012 First Lien Credit Agreement whether in effect or not.

“GAAP” shall have the meaning assigned thereto in the Initial April 2012 First
Lien Credit Agreement whether in effect or not.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

13



--------------------------------------------------------------------------------

“Grantor” shall mean any Grantor as defined in the in April 2012 First Lien
Facility Documentation, the March 2018 Second Lien Facility Documentation or any
Additional Documents.

“Guarantor” shall mean any of the April 2012 First Lien Guarantors, the March
2018 Second Lien Guarantors or the Additional Guarantors..

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward contracts, futures contracts, equity or equity
index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy backs and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement or related schedules, including any
such obligations or liabilities arising therefrom.

“Holdings” shall mean Buccaneer Holdings, LLC, a Delaware limited liability
company, together with its successors and assigns.

“Impairment” shall have the meaning specified in Section 4.1(e).

“Indebtedness” shall have the meaning assigned thereto in the April 2012 First
Lien Credit Agreement or the March 2018 Second Lien Credit Agreement or any
Additional Credit Facility, respectively, as applicable.

“Initial April 2012 First Lien Credit Agreement” shall have the meaning given
such term in the definition of “April 2012 First Lien Credit Agreement.”

“Initial March 2018 Second Lien Credit Agreement” shall have the meaning given
such term in the definition of “March 2018 Second Lien Credit Agreement.”

 

14



--------------------------------------------------------------------------------

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

“Intervening Creditor” shall have the meaning specified in Section 4.1(e).

“Investments” shall have the meaning assigned thereto in the Initial April 2012
First Lien Credit Agreement whether in effect or not.

“Junior Priority Agent” shall mean any of the March 2018 Second Lien Agent and
any Additional Agent under any Junior Priority Documents.

“Junior Priority Collateral Documents” shall mean the March 2018 Second Lien
Collateral Documents and any Additional Collateral Documents in respect of any
Junior Priority Obligations.

“Junior Priority Credit Agreement” shall mean the March 2018 Second Lien Credit
Agreement and any Additional Credit Facility in respect of any Junior Priority
Obligations.

“Junior Priority Creditors” shall mean the March 2018 Second Lien Lenders and
any Additional Creditor in respect of any Junior Priority Obligations.

“Junior Priority Debt” shall mean:

(1) all March 2018 Second Lien Obligations; and

(2) any Additional Obligations of any Credit Party so long as on or before the
date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the First Lien Borrower as “Junior Priority Debt”
in the relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

“Junior Priority Documents” shall mean the March 2018 Second Lien Facility
Documentation and any Additional Documents in respect of any Junior Priority
Obligations.

“Junior Priority Lien” shall mean a Lien granted (a) by a March 2018 Second Lien
Collateral Document to the March 2018 Second Lien Agent or (b) by an Additional
Collateral Document to any Additional Agent for the purpose of securing Junior
Priority Obligations.

“Junior Priority Obligations” shall mean the March 2018 Second Lien Obligations
and any Additional Obligations constituting Junior Priority Debt.

“Junior Priority Representative” shall mean the Junior Priority Agent designated
by the Junior Priority Agents to act on behalf of the Junior Priority Agents
hereunder, acting in such capacity. The Junior Priority Representative shall
initially be the March 2018 Second Lien Agent.

 

15



--------------------------------------------------------------------------------

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

“Junior Standstill Period” shall have the meaning set forth in Section 2.3(a).

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Lien Priority” shall mean, with respect to any Lien of the April 2012 First
Lien Agent, the April 2012 First Lien Creditors, the March 2018 Second Lien
Agent, the March 2018 Second Lien Lenders, any Additional Agent or any
Additional Creditors in the Collateral, the order of priority of such Lien as
specified in Section 2.1.

“March 2018 Second Lien Agent” shall have the meaning assigned thereto in the
Preamble hereto and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under any March 2018 Second
Lien Credit Agreement.

“March 2018 Second Lien Borrower” shall mean shall mean Syniverse Holdings,
Inc., a Delaware corporation, together with its successors and assigns.

“March 2018 Second Lien Collateral Documents” shall mean all “Collateral
Documents” as defined in the March 2018 Second Lien Credit Agreement, and all
other security agreements, mortgages, deeds of trust and other collateral
documents executed and delivered in connection with any March 2018 Second Lien
Credit Agreement, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“March 2018 Second Lien Credit Agreement” shall mean (a) that certain Second
Lien Credit Agreement, dated as of March 9, 2018, among the March 2018 Second
Lien Borrower, Holdings, the March 2018 Second Lien Lenders and the March 2018
Second Lien Agent, as such agreement may be amended, supplemented, restated or
otherwise modified from time to time (the “Initial March 2018 Second Lien Credit
Agreement”), together with (b) if designated by the March 2018 Second Lien
Borrower, any other agreement (including any credit agreement, loan agreement,
indenture or other financing agreement) extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the March 2018 Second Lien Obligations, whether by the same or any
other lender, debt holder or group of lenders or debt holders or the same or any
other agent, trustee or representative therefor and whether or not increasing
the amount of any Indebtedness that may be incurred thereunder (an “Other March
2018

 

16



--------------------------------------------------------------------------------

Second Lien Credit Agreement”) provided that, (i) such Indebtedness is secured
by a Lien ranking pari passu with the Lien securing the Junior Priority
Obligations, and (ii) the requisite creditors party to such Other March 2018
Second Lien Credit Agreement (or their agent or other representative on their
behalf) shall agree, by a joinder agreement substantially in the form of Exhibit
C attached hereto or otherwise in form and substance reasonably satisfactory to
the Senior Priority Representative (or, if there is no continuing Senior
Priority Representative other than any Designated Agent, the Borrower) and the
Junior Priority Representative (other than any Junior Priority Representative
being replaced in connection with such joinder) (or, if there is no continuing
Junior Priority Representative other than any Designated Agent, the Borrower),
that the obligations under such Other March 2018 Second Lien Credit Agreement
are subject to the terms and provisions of this Agreement. Any reference to the
March 2018 Second Lien Credit Agreement shall be deemed a reference to the
Initial March 2018 Second Lien Credit Agreement and any Other March 2018 Second
Lien Credit Agreement, in each case then in existence.

“March 2018 Second Lien Credit Parties” shall mean the March 2018 Second Lien
Borrower, the March 2018 Second Lien Guarantors and each other Affiliate of the
Borrower that is now or hereafter becomes a party to any March 2018 Second Lien
Facility Documentation.

“March 2018 Second Lien Creditors” shall mean the March 2018 Second Lien Lenders
and all successors, assigns, transferees and replacements thereof, as well as
any Person designated as a “Lender” or “Second Lien Creditor” under any March
2018 Second Lien Credit Agreement.

“March 2018 Second Lien Facility Documentation” shall mean the March 2018 Second
Lien Credit Agreement, the March 2018 Second Lien Guaranties, the March 2018
Second Lien Collateral Documents, those other ancillary agreements as to which
the March 2018 Second Lien Agent or any March 2018 Second Lien Lender is a party
or a beneficiary and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any March 2018 Second
Lien Credit Party or any of its respective Subsidiaries or Affiliates, and
delivered to the March 2018 Second Lien Agent, in connection with any of the
foregoing or any March 2018 Second Lien Credit Agreement, in each case as the
same may be amended, restated, modified or supplemented from time to time.

“March 2018 Second Lien Guaranties” shall mean the Holdings Guaranty and the
Subsidiary Guaranty, each as defined in the March 2018 Second Lien Credit
Agreement, and all other guaranties executed under or in connection with any
March 2018 Second Lien Credit Agreement, in each case as the same may be
amended, restated, modified or supplemented from time to time.

“March 2018 Second Lien Guarantors” shall mean the collective reference to
Holdings and each direct and indirect Subsidiary of the March 2018 Second Lien
Borrower that at any time is a guarantor under any of the March 2018 Second Lien
Guaranties.

 

17



--------------------------------------------------------------------------------

“March 2018 Second Lien Lenders” shall mean the financial institutions and other
lenders party from time to time to the March 2018 Second Lien Credit Agreement,
together with their successors, assigns, transferees and replacements thereof.

“March 2018 Second Lien Obligations” shall mean all obligations of every nature
of each March 2018 Second Lien Credit Party from time to time owed to the March
2018 Second Lien Agent, or the March 2018 Second Lien Lenders or any of them, or
any other March 2018 Second Lien Secured Party, under any March 2018 Second Lien
Facility Documentation, including the “Secured Obligations” as defined in the
Initial March 2018 Second Lien Credit Agreement, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such March 2018 Second Lien Credit Party, would have accrued on any
March 2018 Second Lien Obligation, whether or not a claim is allowed against
such March 2018 Second Lien Credit Party for such interest in the related
bankruptcy proceeding), fees, expenses, indemnification or otherwise, and all
other amounts owing or due under the terms of the March 2018 Second Lien
Facility Documentation, as amended, restated, supplemented, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

“March 2018 Second Lien Secured Parties” shall mean the March 2018 Second Lien
Agent and the March 2018 Second Lien Lenders and any other “Secured Party” as
defined in any March 2018 Second Lien Credit Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Obligations” shall mean any of the Senior Priority Obligations , the Junior
Priority Obligations or any Additional Obligations.

“Party” shall mean any of the April 2012 First Lien Agent, the March 2018 Second
Lien Agent or any Additional Agent, and “Parties” shall mean all of the April
2012 First Lien Agent, the March 2018 Second Lien Agent and any Additional
Agent.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Restricted Subsidiary” shall have the meaning assigned thereto in the Initial
April 2012 First Lien Credit Agreement whether applicable or not.

 

18



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Financial Services LLC, a wholly-owned
subsidiary of The McGraw-Hill Companies, Inc., and any successor thereto.

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

“Senior Priority Agent” shall mean any of the April 2012 First Lien Agent or any
Additional Agent under any Senior Priority Documents.

“Senior Priority Collateral Documents” shall mean the April 2012 First Lien
Collateral Documents and the Additional Collateral Documents relating to any
Senior Priority Debt.

“Senior Priority Credit Agreement” shall mean any of the April 2012 First Lien
Credit Agreement and any Additional Credit Facility in respect of any Senior
Priority Obligations.

“Senior Priority Creditors” shall mean the April 2012 First Lien Creditors and
any Additional Creditor in respect of any Senior Priority Obligations.

“Senior Priority Debt” shall mean:

(1) all April 2012 First Lien Obligations; and

(2) any Additional Obligations of any Credit Party so long as on or before the
date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the April 2012 First Lien Borrower as “Senior
Priority Debt” in the relevant Additional Indebtedness Designation delivered
pursuant to Section 7.11(a)(iii).

“Senior Priority Documents” shall mean the April 2012 First Lien Facility
Documentation and any Additional Documents in respect of any Senior Priority
Obligations.

“Senior Priority Lien” shall mean a Lien granted (a) by an April 2012 First Lien
Collateral Document to the April 2012 First Lien Agent or (b) by an Additional
Collateral Document to any Additional Agent for the purpose of securing Senior
Priority Obligations.

“Senior Priority Obligations” shall mean the April 2012 First Lien Obligations
and any Additional Obligations constituting Senior Priority Debt.

“Senior Priority Representative” shall mean the April 2012 First Lien Agent
acting for the Senior Priority Secured Parties, unless the principal amount of
Additional Obligations constituting Senior Priority Debt exceeds the principal
amount of the April 2012 First Lien Obligations, and in such case (unless
otherwise agreed in writing between the April 2012 First Lien Agent and any
Additional Agents under any Senior Priority Documents or, after the Discharge of
April 2012 First Lien Obligations, between any

 

19



--------------------------------------------------------------------------------

Additional Agents under any Senior Priority Documents), the Additional Agent (if
other than a Designated Agent) under any Senior Priority Documents (or, if there
is more than one such Senior Priority Documents, the Senior Priority Documents
under which the greatest principal amount of Senior Priority Obligations is
outstanding at the time) acting for the Senior Priority Secured Parties (in each
case, unless otherwise agreed in writing among the Senior Priority Agents then
party to this Agreement).

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

“Senior Standstill Period” shall have the meaning set forth in Section 2.3(b).

“Series of Senior Priority Debt” means, severally, (a) the Indebtedness
outstanding under the Initial April 2012 First Lien Credit Agreement, (b) the
Indebtedness under each Other April 2012 First Lien Credit Agreement, and
(c) the Indebtedness outstanding under each Additional Credit Facility in
respect of or constituting Senior Priority Debt.

“Sponsor” shall have the meaning assigned thereto in the Initial April 2012
First Lien Credit Agreement whether in effect or not.

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” shall mean the United States of America.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements,

 

20



--------------------------------------------------------------------------------

substitutions, joinders, and supplements thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein). Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any reference herein
to the repayment in full of an obligation shall mean the payment in full in cash
of such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation.

ARTICLE II

LIEN PRIORITY

Section 2.1 Agreement to Subordinate.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral, or of any Liens granted to any Junior Priority Agent or any
Junior Priority Creditors in respect of all or any portion of the Collateral,
and regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any Senior Priority Agent and Senior Priority Creditors, any Junior Priority
Agent or any Junior Priority Creditors in any Collateral, (iii) any provision of
the Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or
of any Senior Priority Documents or Junior Priority Documents, (iv) whether any
Senior Priority Agent or any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations, or any such Liens in favor of any Junior Priority Secured Party
securing any of the Junior Priority Obligations, are (x) subordinated to any
Lien securing any other obligation of any Credit Party or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed or (vi) any other
circumstance of any kind or nature whatsoever, each Junior Priority Agent, for
and on behalf of itself and the Junior Priority Creditors represented thereby,
hereby agrees that:

(i) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Junior Priority Agent or any Junior Priority
Creditor that secures all or any portion of the Junior Priority Obligations
shall be junior and subordinate in all respects to all Liens granted to any of
the Senior Priority Agents and the Senior Priority Creditors in the Collateral
to secure all or any portion of the Senior Priority Obligations;

(ii) any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Senior Priority Agent or any Senior
Priority Creditor that secures all or any portion of the Senior Priority
Obligations shall be senior and prior in all respects to all Liens granted to
any of the Junior Priority Agents and the Junior Priority Creditors in the
Collateral to secure all or any portion of the Junior Priority Obligations;

 

21



--------------------------------------------------------------------------------

(iii) except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby, and subject to
Section 4.1(e) hereof, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Senior Priority Agent or
any Senior Priority Creditor that secures all or any portion of the Senior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Agent or any other
Senior Priority Creditor that secures all or any portion of the Senior Priority
Obligations; and

(iv) except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Creditors represented thereby, any Lien in respect of
all or any portion of the Collateral now or hereafter held by or on behalf of
any Junior Priority Agent or any Junior Priority Creditor that secures all or
any portion of the Junior Priority Obligations shall be pari passu and equal in
priority in all respects with any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any other Junior Priority
Agent or any other Junior Priority Creditor that secures all or any portion of
the Junior Priority Obligations.

(b) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Senior Priority Agent or any other Senior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Senior Priority
Documents, (iv) whether any Senior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, subject to Section 4.1(e) hereof, any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any Senior Priority Agent or any Senior Priority Creditor that secures
all or any portion of the Senior Priority Obligations shall be pari passu and
equal in priority in all respects with any Lien in respect of all or any portion
of the Collateral now or hereafter held by or on behalf of any other Senior
Priority Agent or any other Senior Priority Creditor that secures all or any
portion of the Senior Priority Obligations.

 

22



--------------------------------------------------------------------------------

(c) Notwithstanding any failure by any Senior Priority Secured Party to perfect
its security interests in the Collateral or any avoidance, invalidation, priming
or subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Senior Priority
Secured Parties, the priority and rights as (x) between the respective classes
of Senior Priority Secured Parties (subject, however, to Section 4.1(e) hereof),
and (y) between the Senior Priority Secured Parties, on the one hand, and the
Junior Priority Secured Parties, on the other hand, with respect to the
Collateral shall be as set forth herein. Notwithstanding any failure by any
Junior Priority Secured Party to perfect its security interests in the
Collateral or any avoidance, invalidation, priming or subordination by any third
party or court of competent jurisdiction of the security interests in the
Collateral granted to any of the Junior Priority Secured Parties, the priority
and rights as between the respective classes of Junior Priority Secured Parties
with respect to the Collateral shall be as set forth herein. Lien priority as
among the Senior Priority Obligations and the Junior Priority Obligations with
respect to any Collateral will be governed solely by this Agreement, except as
may be separately otherwise agreed in writing by or among any applicable
Parties.

(d) The April 2012 First Lien Agent, for and on behalf of itself and the
April 2012 First Lien Creditors, acknowledges and agrees that (x) concurrently
herewith, the March 2018 Second Lien Agent, for the benefit of itself and the
March 2018 Second Lien Lenders, has been granted Junior Priority Liens upon all
of the Collateral in which the April 2012 First Lien Agent has been granted
Senior Priority Liens, and the April 2012 First Lien Agent hereby consents
thereto, and (y) one or more Additional Agents, each on behalf of itself and any
Additional Creditors represented thereby, may be granted Senior Priority Liens
or Junior Priority Liens upon all of the Collateral in which the April 2012
First Lien Agent has been granted Senior Priority Liens, and the April 2012
First Lien Agent hereby consents thereto.

(e) The March 2018 Second Lien Agent, for and on behalf of itself and the March
2018 Second Lien Lenders, acknowledges and agrees that (x) the April 2012 First
Lien Agent, for the benefit of itself and the April 2012 First Lien Creditors,
has been granted Senior Priority Liens upon all of the Collateral in which the
March 2018 Second Lien Agent has been granted Junior Priority Liens, and the
March 2018 Second Lien Agent hereby consents thereto, and (y) one or more
Additional Agents, each on behalf of itself and any Additional Creditors
represented thereby, may be granted Senior Priority Liens or Junior Priority
Liens upon all of the Collateral in which the March 2018 Second Lien Agent has
been granted Junior Priority Liens, and the March 2018 Second Lien Agent hereby
consents thereto.

(f) Each Additional Agent, for and on behalf of itself and any Additional
Creditors represented thereby, acknowledges and agrees that, (x) the April 2012
First Lien Agent, for the benefit of itself and the April 2012 First Lien
Creditors, has been granted Senior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto, (y) the March 2018 Second Lien Agent, for the benefit
of itself and the March 2018 Second Lien Lenders, has been granted Junior
Priority Liens upon all of the Collateral in which such Additional Agent is
being granted Liens, and such Additional Agent hereby consents thereto, and
(z) one or more other Additional Agents, each on behalf of itself and any
Additional Creditors represented thereby, have been or may be granted Senior
Priority Liens or Junior Priority Liens upon all of the Collateral in which such
Additional Agent is being granted Liens, and such Additional Agent hereby
consents thereto.

 

23



--------------------------------------------------------------------------------

(g) The subordination of Liens by each Junior Priority Agent in favor of the
Senior Priority Agents shall not be deemed to subordinate the Liens of any
Junior Priority Agent to the Liens of any other Person. The provision of pari
passu and equal priority as between Liens of any Senior Priority Agent and Liens
of any other Senior Priority Agent, in each case as set forth herein, shall not
be deemed to provide that the Liens of the Senior Priority Agent will be pari
passu or of equal priority with the Liens of any other Person, or to subordinate
any Liens of any Senior Priority Agent to the Liens of any Person. The provision
of pari passu and equal priority as between Liens of any Junior Priority Agent
and Liens of any other Junior Priority Agent, in each case as set forth herein,
shall not be deemed to provide that the Liens of the Junior Priority Agent will
be pari passu or of equal priority with the Liens of any other Person.

Section 2.2 Waiver of Right to Contest Liens.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Senior Priority Agent or any Senior Priority Creditor in respect of the
Collateral, or the provisions of this Agreement. Except to the extent expressly
set forth in this Agreement, each Junior Priority Agent, for itself and on
behalf of the Junior Priority Creditors represented thereby, agrees that no
Junior Priority Agent or Junior Priority Creditor will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by any
Senior Priority Agent or any Senior Priority Creditor under the Senior Priority
Documents with respect to the Collateral. Except to the extent expressly set
forth in this Agreement, each Junior Priority Agent, for itself and on behalf of
the Junior Priority Creditors represented thereby, hereby waives any and all
rights it or such Junior Priority Creditors may have as a junior lien creditor
or otherwise to contest, protest, object to or interfere with the manner in
which any Senior Priority Agent or any Senior Priority Creditor seeks to enforce
its Liens in any Collateral.

(b) Except as may separately otherwise be agreed in writing by and between or
among any applicable Senior Priority Agents, each Senior Priority Agent, for and
on behalf of itself and the Senior Priority Creditors represented thereby,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any other Senior Priority Agent or
any Senior Priority Creditors represented by such other Senior Priority Agent,
or the provisions of this Agreement. Except to the extent expressly set forth in
this Agreement, or as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, each Senior Priority
Agent, for and on behalf of itself and the Senior Priority Creditors represented
thereby, agrees that none of such Senior Priority Agent and Senior Priority
Creditors will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by, and not prohibited under this Agreement to be
undertaken by, any other Senior Priority Agent or any Senior Priority Creditor
represented

 

24



--------------------------------------------------------------------------------

by such other Senior Priority Agent under any applicable Senior Priority
Documents with respect to the Collateral. Except to the extent expressly set
forth in this Agreement, or as may be separately otherwise agreed in writing by
and between or among any applicable Senior Priority Agents, each Senior Priority
Agent, on behalf of itself and the Senior Priority Creditors represented
thereby, hereby waives any and all rights it or such Senior Priority Creditors
may have as a pari passu lien creditor or otherwise to contest, protest, object
to, or interfere with the manner in which any other Senior Priority Agent or any
Senior Priority Creditor represented by such other Senior Priority Agent seeks
to enforce its Liens in any Collateral so long as such other Senior Priority
Agent or Senior Priority Creditor is not prohibited to take such action under
this Agreement.

(c) Except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Creditors represented thereby,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, parity,
enforceability, or perfection of the Liens of any other Junior Priority Agent or
any Junior Priority Creditors represented by such other Junior Priority Agent,
or the provisions of this Agreement. Except to the extent expressly set forth in
this Agreement, or as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that none of such Junior Priority Agent and Junior Priority
Creditors will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by any other Junior Priority Agent or any Junior
Priority Creditor represented by such other Junior Priority Agent under any
applicable Junior Priority Documents with respect to the Collateral. Except to
the extent expressly set forth in this Agreement, or as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, any Junior Priority Agent, on behalf of itself and the Junior
Priority Creditors represented thereby, hereby waives any and all rights it or
such Junior Priority Creditors may have as a pari passu lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
any other Junior Priority Agent or any Junior Priority Creditor represented by
such other Junior Priority Agent seeks to enforce its Liens in any Collateral.

Section 2.3 Remedies Standstill.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that, until the Discharge of
Senior Priority Obligations, such Junior Priority Agent and such Junior Priority
Creditors:will not Exercise Any Secured Creditor Remedies with respect to the
Collateral without the written consent of each Senior Priority Agent; provided
that any Junior Priority Agent may Exercise Any Secured Creditor Remedies (other
than any remedies the exercise of which is otherwise prohibited by this
Agreement, including, without limitation, Section 6) after a period of 180
consecutive days has elapsed from the date of delivery of written notice by such
Junior Priority Agent to each Senior Priority Agent stating that an Event of
Default (as defined under the applicable Junior Priority Credit Agreement) has
occurred and is continuing thereunder and stating its intention to Exercise

 

25



--------------------------------------------------------------------------------

Any Secured Creditor Remedies (the “Junior Standstill Period”), and then only so
long as (1) no Event of Default relating to the payment of interest, principal,
fees or other Senior Priority Obligations shall have occurred and be continuing
and (2) no Senior Priority Secured Party shall have commenced (or attempted to
commence or given notice of its intent to commence) the Exercise of Secured
Creditor Remedies with respect to the Collateral (including seeking relief from
the automatic stay or any other stay in any Insolvency Proceeding) and, in each
case, such Junior Priority Agent has notice thereof, and

(i) will not take, receive or accept any Proceeds of the Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the Junior Priority Representative shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Senior Priority Representative in the same form as received with
any necessary endorsements.

From and after the Discharge of Senior Priority Obligations (or prior thereto
upon obtaining the written consent of each Senior Priority Agent), any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Junior Priority Agent or any
Junior Priority Creditor is at all times subject to the provisions of this
Agreement, including Section 4.1.

(b) Any Senior Priority Agent, on behalf of itself and any Senior Priority
Creditors represented thereby, agrees that such Senior Priority Agent and such
Senior Priority Creditors:

(i) will not Exercise Any Secured Creditor Remedies with respect to the
Collateral without the written consent of the Senior Priority Representative;
provided that any Senior Priority Agent who is not then the Senior Priority
Representative may Exercise Any Secured Creditor Remedies (other than any
remedies the exercise of which is otherwise prohibited by this Agreement,
including, without limitation, Section 6) after a period of 120 consecutive days
has elapsed from the date of delivery of written notice by such Senior Priority
Agent to each other Senior Priority Agent stating that an Event of Default (as
defined under the applicable Senior Priority Credit Agreement) has occurred and
is continuing thereunder and stating its intention to Exercise Any Secured
Creditor Remedies (the “Senior Standstill Period”), and then only so long as the
Senior Priority Representative shall not have commenced (or attempted to
commence or given notice of its intent to commence) the Exercise of Secured
Creditor Remedies with respect to the Collateral (including seeking relief from
the automatic stay or any other stay in any Insolvency Proceeding), and

(ii) will not take, receive or accept any Proceeds of Collateral (except as may
be separately otherwise agreed in writing by and between or among all Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby and except as provided in Section 4.1 hereof), it
being understood and agreed that the temporary deposit of Proceeds of Collateral
in a Deposit Account (as defined in Article 9 of the UCC) controlled by such
Senior Priority Agent shall not constitute a

 

26



--------------------------------------------------------------------------------

breach of this Agreement so long as such Proceeds are promptly remitted to the
Senior Priority Representative in the same form as received with any necessary
endorsements; provided that nothing in this sentence shall prohibit any Senior
Priority Agent from taking such actions in its capacity as Senior Priority
Representative, if applicable. The Senior Priority Representative may Exercise
Any Secured Creditor Remedies under the Senior Priority Documents or applicable
law as to any Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the Senior Priority
Representative is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof.

(c) Any Junior Priority Agent, on behalf of itself and any Junior Priority
Creditors represented thereby, agrees that such Junior Priority Agent and such
Junior Priority Creditors will not Exercise Any Secured Creditor Remedies with
respect to any of the Collateral without the written consent of the Junior
Priority Representative and will not take, receive or accept any Proceeds of
Collateral (except as may be separately otherwise agreed in writing by and
between or among all Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Creditors represented thereby), it being understood and
agreed that the temporary deposit of Proceeds of Collateral in a Deposit Account
(as defined in Article 9 of the UCC) controlled by such Junior Priority Agent
shall not constitute a breach of this Agreement so long as such Proceeds are
promptly remitted to the Junior Priority Representative; provided that nothing
in this sentence shall prohibit any Junior Priority Agent from taking such
actions in its capacity as Junior Priority Representative, if applicable,
subject to compliance with the provisions of this Agreement, including
Section 2.3(a) and Section 4.1 hereof.

(d) Any Senior Priority Agent, on behalf of itself and any Senior Priority
Creditors represented thereby, agrees that such Senior Priority Agent and such
Senior Priority Creditors will not Exercise Any Secured Creditor Remedies with
respect to any of the Collateral without the written consent of the Senior
Priority Representative and will not take, receive or accept any Proceeds of
Collateral (except as may be separately otherwise agreed in writing by and
between or among all Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby), it being understood and
agreed that the temporary deposit of Proceeds of Collateral in a Deposit Account
(as defined in Article 9 of the UCC) controlled by such Senior Priority Agent
shall not constitute a breach of this Agreement so long as such Proceeds are
promptly remitted to the Senior Priority Representative; provided that nothing
in this sentence shall prohibit any Senior Priority Agent from taking such
actions in its capacity as Senior Priority Representative, if applicable;
provided, further, that nothing in this sentence shall prohibit any Senior
Priority Agent from the Exercise of Secured Creditor Remedies following the
expiration of the Senior Standstill Period, if permitted pursuant to the proviso
to Section 2.3(b)(i). The Senior Priority Representative may Exercise Any
Secured Creditor Remedies under the Senior Priority Documents or applicable law
as to any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Senior Priority Representative is
at all times subject to the provisions of this Agreement, including Section 4.1
hereof. Each Senior Priority Agent hereby appoints the Senior Priority
Representative as its agent and authorizes the Senior Priority Representative to
undertake any Exercise of Secured Creditor Remedies under any Senior Priority
Collateral Document so long as the Senior Priority Representative is
contemporaneously undertaking the

 

27



--------------------------------------------------------------------------------

same Exercise of Secured Creditor Remedies under the Senior Priority Collateral
Documents of each Series of Senior Priority Debt and in connection with any sale
or other disposition of Collateral the Senior Priority Representative may
release the security interest of any other Senior Priority Agent so long as the
lien of each Senior Priority Agent is released simultaneously to the same extent
and the Senior Priority Representative distributes the proceeds of any such sale
or other disposition as provided in Section 4.1 hereof.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
Agent and each Creditor shall have any and all rights and remedies it may have
as a creditor under applicable law, including the right to the Exercise of
Secured Creditor Remedies (except as may be separately otherwise agreed in
writing by and between or among any applicable Parties, solely as among such
Parties and the Creditors represented thereby); provided, however, that the
Exercise of Secured Creditor Remedies with respect to the Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement, including
Section 4.1. Each Senior Priority Agent may enforce the provisions of the
applicable Senior Priority Documents, each Junior Priority Agent may enforce the
provisions of the applicable Junior Priority Documents, and each Agent may
Exercise Any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement and provisions of applicable law (except as may be
separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Creditors represented thereby);
provided, however, that each Agent agrees to provide to each other such Party
copies of any notices that it is required under applicable law to deliver to any
Credit Party; provided, further, however, that any Senior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Senior Priority Agent’s rights hereunder or under any of the applicable Senior
Priority Documents, and any Junior Priority Agent’s failure to provide any such
copies to any other such Party shall not impair any Junior Priority Agent’s
rights hereunder or under any of the applicable Junior Priority Documents.
Except as expressly set forth in this Agreement, each Agent and each Creditor
shall have any and all rights and remedies it may have as a creditor under
applicable law (except as may be separately otherwise agreed in writing by and
between or among any applicable Parties, solely as among such Parties and the
Creditors represented thereby). Each Agent agrees for and on behalf of itself
and each Creditor represented thereby that such Agent and each such Creditor
will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim, (x) in the case of any
Junior Priority Agent and any Junior Priority Creditor represented thereby,
against any Senior Priority Secured Party, and (y) in the case of any Senior
Priority Agent and any Senior Priority Creditor represented thereby, against any
Junior Priority Secured Party, seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken. Except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, each Senior Priority Agent agrees for and on behalf of
any Senior Priority Creditors represented thereby that such Agent and each such
Creditor will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any other Senior
Priority

 

28



--------------------------------------------------------------------------------

Agent or any Senior Priority Creditor represented thereby seeking damages from
or other relief by way of specific performance, instructions or otherwise, with
respect to any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken. Except as may be separately otherwise agreed in writing by and between or
among any Junior Priority Agents, each Junior Priority Agent agrees for and on
behalf of any Junior Priority Creditors represented thereby that such Agent and
each such Creditor will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any other
Junior Priority Agent or any Junior Priority Creditor represented thereby
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.

(b) Release of Liens by Junior Secured Parties. In the event of (A) any private
or public sale of all or any portion of the Collateral in connection with any
Exercise of Secured Creditor Remedies by or with the consent of each Senior
Priority Agent, (B) any sale, transfer or other disposition of all or any
portion of the Collateral permitted by the Senior Priority Documents, (C) the
release of the Senior Priority Secured Parties’ Liens on all or any portion of
the Collateral, so long as such release under this clause (C) shall have been
approved by all of the requisite Senior Priority Secured Parties or (D) the
release of Senior Priority Secured Parties’ Liens on Collateral upon the the
termination and discharge of a guarantee of any Guarantor in accordance with the
Senior Priority Documents (in the case of clauses (C) and (D), only to the
extent occurring prior to the Discharge of Senior Priority Obligations and not
in connection with a Discharge of Senior Priority Obligations (and irrespective
of whether an Event of Default has occurred)), each Junior Priority Agent
agrees, for and on behalf of itself and the Junior Priority Creditors
represented thereby, that (x) so long as the net cash proceeds of any such sale,
if any, described in clause (A) above are applied as provided in Section 4.1,
such sale or release will be free and clear of the Liens on such Collateral
securing the Junior Priority Obligations and (y) such Junior Priority Secured
Parties’ Liens with respect to the Collateral so sold, transferred, disposed or
released shall terminate and be automatically released without further action.
In furtherance of, and subject to, the foregoing, each Junior Priority Agent
agrees that it will execute any and all Lien releases or other documents
reasonably requested by any Senior Priority Agent in connection therewith, so
long as the net cash proceeds, if any, from such sale described in clause
(A) above of such Collateral are applied in accordance with the terms of this
Agreement. Each Junior Priority Agent hereby appoints the Senior Priority
Representative and any officer or duly authorized person of the Senior Priority
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Junior Priority Agent and in the name of such Junior Priority Agent or
in the Senior Priority Representative’s own name, from time to time, in the
Senior Priority Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

 

29



--------------------------------------------------------------------------------

Section 2.5 No New Liens. Until the Discharge of Senior Priority Obligations,
each Junior Priority Agent, for and on behalf of itself and any Junior Priority
Creditors represented thereby, hereby agrees that:

(i) no Junior Priority Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Junior Priority Obligation which assets
are not also subject to the Lien of each Senior Priority Agent under the Senior
Priority Documents, subject to the Lien Priority set forth herein; and

(ii) if any such Junior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of any Credit Party securing any
Junior Priority Obligation, which assets are not also subject to the Lien of
each Senior Priority Agent under the Senior Priority Documents, subject to the
Lien Priority set forth herein, then such Junior Priority Agent (or the relevant
Junior Priority Creditor) shall, without the need for any further consent of any
other Junior Priority Secured Party and notwithstanding anything to the contrary
in any other Junior Priority Document, be deemed to also hold and have held such
lien for the benefit of the Senior Priority Agents as security for the Senior
Priority Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify each Senior Priority Agent in writing of the existence of
such Lien.

(b) Until the Discharge of Senior Priority Obligations, except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, each Senior Priority Agent, for and on behalf of itself
and the Senior Priority Creditors represented thereby, hereby agrees that:

(i) no such Senior Priority Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Senior Priority Obligation which assets
are not also subject to the Lien of each other Senior Priority Agent under the
Senior Priority Documents, subject to the Lien Priority set forth herein; and

(ii) if any such Senior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of any Credit Party securing any
Senior Priority Obligation which assets are not also subject to the Lien of each
other Senior Priority Agent under the Senior Priority Documents, subject to the
Lien Priority set forth herein, then such Senior Priority Agent (or the relevant
First Priority Creditor) shall, without the need for any further consent of any
other Senior Priority Secured Party and notwithstanding anything to the contrary
in any other Senior Priority Document, be deemed to also hold and have held such
lien for the benefit of each other Senior Priority Agent as security for the
other Senior Priority Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Senior Priority Agent in writing of the
existence of such Lien.

(c) Until the Discharge of Junior Priority Obligations, except as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, each Junior Priority Agent, for and on behalf of itself
and the Junior Priority Creditors represented thereby, hereby agrees that:

 

30



--------------------------------------------------------------------------------

(i) no such Junior Priority Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Junior Priority Obligation which assets
are not also subject to the Lien of each other Junior Priority Agent under the
Junior Priority Documents, subject to the Lien Priority set forth herein; and

(ii) if any such Junior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of any Credit Party securing any
Junior Priority Obligation which assets are not also subject to the Lien of each
other Junior Priority Agent under the Junior Priority Documents, subject to the
Lien Priority set forth herein, then such Junior Priority Agent (or the relevant
Junior Priority Creditor) shall, without the need for any further consent of any
other Junior Priority Secured Party and notwithstanding anything to the contrary
in any other Junior Priority Document, be deemed to also hold and have held such
lien for the benefit of each other Junior Priority Agent as security for the
other Junior Priority Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Junior Priority Agent in writing of the
existence of such Lien.

Section 2.6 Waiver of Marshalling. Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Collateral or any other similar rights
a junior secured creditor may have under applicable law.

ARTICLE III

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. Notwithstanding anything herein to the
contrary, (a) each Agent may make such demands or file such claims in respect of
the Senior Priority Obligations or Junior Priority Obligations, as applicable,
owed to such Agent and the Creditors represented thereby as are necessary to
prevent the waiver or bar of such claims under applicable statutes of
limitations or other statutes, court orders, or rules of procedure at any time,
so long as such claim is not in contravention of the Lien priority set forth in
Section 2.1, (b) in any Insolvency Proceeding commenced by or against the
Borrower or any other Credit Party, the Junior Priority Agent or the Junior
Priority Creditors may file a proof of claim or statement of interest with
respect to the Junior Priority Obligations, (c) the Junior Priority Creditors
shall be entitled to file any responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Priority Creditors, including without limitation any claims secured by the
Collateral, if any, in each case if not otherwise in contravention of the terms
of this Agreement, (d) the Junior Priority Creditors shall be entitled to file
any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Credit Parties arising under
either the Bankruptcy Code or applicable non-bankruptcy law (other than
initiating or joining in an involuntary case or proceeding under the Bankruptcy
Code with respect to a Grantor, except as otherwise requested or expressly
consented

 

31



--------------------------------------------------------------------------------

to in writing by the Senior Priority Agent), in each case if not otherwise in
contravention of the terms of this Agreement; provided that any judgment Lien
obtained by a Junior Priority Creditor as a result of such exercise of rights
will be subject to this Agreement, (e) the Junior Priority Creditors shall be
entitled to file any proof of claim and other filings and make any arguments and
motions in order to preserve or protect its Liens on the Collateral that are, in
each case, not otherwise in contravention of the terms of this Agreement, with
respect to the Junior Priority Obligations and the Collateral, (f) the Junior
Priority Agent or any Junior Priority Creditor may exercise any of its rights or
remedies with respect to the Collateral after the termination of the Standstill
Period to the extent permitted by Section 2.3 above, and (g) in any Insolvency
Proceeding, the Junior Priority Creditors shall be entitled to vote on any plan
of reorganization, in a manner and to the extent consistent with the provisions
of this Agreement.

Section 3.2 Agent for Perfection.

(a) Each Agent, for and on behalf of itself and the Secured Parties represented
thereby, agrees to hold all Cash Collateral and Control Collateral in its
possession, custody, or control (or in the possession, custody, or control of
agents or bailees therefor) for the benefit of, on behalf of and as agent for
the other Secured Parties solely for the purpose of perfecting the security
interest granted to each other Agent or Secured Party in such Cash Collateral
and Control Collateral, subject to the terms and conditions of this Section 3.2.
Such Agent shall not have any obligation whatsoever to the other Secured Parties
to assure that such Cash Collateral and Control Collateral is genuine or owned
by any Credit Party or any other Person or to preserve rights or benefits of any
Person therein. The duties or responsibilities of such Agent under this
Section 3.2 are and shall be limited solely to holding or maintaining control of
such Cash Collateral and Control Collateral as agent for the other Parties for
purposes of perfecting the Lien held by the Secured Parties. Such Agent is not
and shall not be deemed to be a fiduciary of any kind for any Secured Party or
any other Person. Each Credit Party shall deliver all Control Collateral when
required to be delivered pursuant to the Credit Documents to (x) until the
Discharge of Senior Priority Obligations, the Senior Priority Representative and
(y) thereafter, the Junior Priority Representative.

(b) In the event that any Secured Party receives any Collateral or Proceeds of
the Collateral in violation of the terms of this Agreement, then such Secured
Party shall promptly pay over such Proceeds or Collateral to (x) until the
Discharge of Senior Priority Obligations, the Senior Priority Representative, in
the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1, and (y) thereafter, the Junior
Priority Representative, in the same form as received with any necessary
endorsements, for application in accordance with the provisions of Section 4.1.

Section 3.3 Sharing of Information and Access. In the event that any Junior
Priority Agent shall, in the exercise of its rights under the applicable Junior
Priority Collateral Documents or otherwise, receive possession or control of any
books and records of any Credit Party that contain information identifying or
pertaining to the Collateral, such Junior Priority Agent shall, upon request
from any other Agent, and as promptly as practicable thereafter, either make
available to such Party such books and records for inspection and duplication or
provide to such Party copies thereof. In the event that any Senior Priority
Agent shall, in the exercise of its rights under the applicable Senior Priority
Collateral Documents or otherwise, receive possession

 

32



--------------------------------------------------------------------------------

or control of any books and records of any Senior Priority Credit Party that
contain information identifying or pertaining to the Senior Priority Collateral,
such Senior Priority Agent shall, upon request from any other Senior Priority
Agent, and as promptly as practicable thereafter, either make available to such
Party such books and records for inspection and duplication or provide to such
Party copies thereof.

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. Until the Discharge of Senior Priority Obligations, the
Senior Priority Representative shall be named as additional insured or loss
payee, as applicable, with respect to all insurance policies relating to
Collateral and the Senior Priority Representative shall have the sole and
exclusive right, as against any Secured Party, to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of Collateral. All
proceeds of such insurance shall be remitted to (x) until the Discharge of
Senior Priority Obligations, the Senior Priority Representative and
(y) thereafter, the Junior Priority Representative, and each other Agent shall
cooperate (if necessary) in a reasonable manner in effecting the payment of
insurance proceeds in accordance with Section 4.1.

Section 3.5 No Additional Rights for the Credit Parties Hereunder. Except as
provided in Section 3.6, if any Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, the Credit Parties shall
not be entitled to use such violation as a defense to any action by any Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any Secured Party.

Section 3.6 Actions upon Breach. If any Junior Priority Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
the Credit Parties or the Collateral, the Credit Parties, with the prior written
consent of the Senior Priority Representative, may interpose as a defense or
dilatory plea the making of this Agreement, and any Senior Priority Secured
Party may intervene and interpose such defense or plea in its own name or in the
name of the Credit Parties. Should any Junior Priority Secured Party, contrary
to this Agreement, in any way take, or attempt or threaten to take, any action
with respect to the Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), or fail to
take any action required by this Agreement, any Senior Priority Agent (in its
own name or in the name of the Credit Parties) may obtain relief against such
Junior Priority Secured Party by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by each Junior
Priority Agent, for and on behalf of itself and each Junior Priority Creditor
represented thereby, that the Senior Priority Secured Parties’ damages from such
actions may be difficult to ascertain and may be irreparable, and each Junior
Priority Agent on behalf of itself and each Junior Priority Creditor represented
thereby, waives any defense that the Senior Priority Secured Parties cannot
demonstrate damage or be made whole by the awarding of damages.

 

33



--------------------------------------------------------------------------------

ARTICLE IV

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of Certain First Lien Obligations. Each Agent, for and on
behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (i) the April 2012 First Lien Credit Agreement
includes (and future Additional Credit Facilities may include) a revolving
commitment, that in the ordinary course of business the April 2012 First Lien
Agent and certain April 2012 First Lien Lenders will (and any Additional Agent
and Additional Creditors may) apply payments and make advances thereunder;
(ii) the amount of the April 2012 First Lien Obligations or Additional
Obligations that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the
April 2012 First Lien Obligations or Additional Obligations may be modified,
extended or amended from time to time, and that the aggregate amount of the
April 2012 First Lien Obligations or Additional Obligations may be increased,
replaced or refinanced, in each event, without notice to or consent by any other
Secured Parties and without affecting the provisions hereof; provided, however,
that from and after the date on which any Agent or Secured Party commences the
Exercise of Secured Creditor Remedies, all amounts received by such Agent or
Secured Party shall be applied as specified in this Section 4.1. The Lien
Priority shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, repayment, reborrowing, increase, renewal
or restatement of the April 2012 First Lien Obligations, the March 2018 Second
Lien Obligations, or any Additional Obligations, or any portion thereof.

(b) Application of Proceeds of Collateral. Except as may be separately otherwise
agreed in writing by and between or among any applicable Agents, each Agent, for
and on behalf of itself and the Secured Parties represented thereby, hereby
agrees that all Collateral, and all Proceeds thereof, received by any Agent in
connection with any Exercise of Secured Creditor Remedies shall be applied
subject to clause (e) of this Section 4.1,

first, to the payment, on a pro rata basis, of costs and expenses of each Agent,
as applicable, in connection with such Exercise of Secured Creditor Remedies
(other than any costs and expenses of any Junior Priority Agent in connection
with any Exercise of Secured Creditor Remedies by it in willful violation of
this Agreement),

second, to the payment, on a pro rata basis, of the Senior Priority Obligations
in accordance with the Senior Priority Documents until the Discharge of Senior
Priority Obligations shall have occurred,

third, to the payment, on a pro rata basis, of the Junior Priority Obligations
in accordance with the Junior Priority Documents until the Discharge of Junior
Priority Obligations shall have occurred; and

fourth, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

(c) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, no Senior Priority Agent shall have any
obligation or liability to any Junior Priority Secured Party, or (except as may
be separately agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby) to any other Senior Priority Secured Party, in
each

 

34



--------------------------------------------------------------------------------

case regarding the adequacy of any Proceeds or for any action or omission, save
and except solely for an action or omission that breaches the express
obligations undertaken by such Senior Priority Agent under the terms of this
Agreement. In exercising remedies, whether as a secured creditor or otherwise,
no Junior Priority Agent shall have any obligation or liability (except as may
be separately agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby) to any other Junior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Junior Priority Agent under the terms of this
Agreement.

(d) Turnover of Cash Collateral After Discharge. Upon the Discharge of Senior
Priority Obligations, each Senior Priority Agent shall deliver to the Junior
Priority Representative or shall execute such documents as the April 2012 First
Lien Borrower or as the Junior Priority Representative may reasonably request to
enable it to have control over any Cash Collateral or Control Collateral still
in such Senior Priority Agent’s possession, custody or control in the same form
as received with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. As between any Junior Priority Agent and any
other Junior Priority Agent, any such Cash Collateral or Control Collateral held
by any such Party shall be held by it subject to the terms and conditions of
Section 3.2.

(e) Notwithstanding anything to the contrary in this Agreement, the Senior
Priority Creditors hereby agree that solely as among the Senior Priority
Creditors, (i) with respect to any Collateral for which a third party (other
than a Senior Priority Creditor) has a lien or security interest that is junior
in priority to the security interest of any Series of Senior Priority Debt but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of Senior Priority Debt
(such third party an “Intervening Creditor”), the value of any Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Collateral or Proceeds to be distributed in
respect of the Series of Senior Priority Debt with respect to which such
Impairment (as defined below) exists and (ii) the holders of each Series of
Senior Priority Debt (and not any other Series of Senior Priority Debt) shall
bear the risk of (A) any determination by a court of competent jurisdiction that
(x) such Series of Senior Priority Debt is unenforceable under applicable law or
is subordinated to any other obligations (other than another Series of Senior
Priority Debt), (y) such Series of Senior Priority Debt does not have an
enforceable security interest in any of the Collateral securing any other Series
of Senior Priority Debt and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Senior Priority
Debt) on a basis ranking prior to the security interest of such Series of Senior
Priority Debt but junior to the security interest of any other Series of Senior
Priority Debt or (B) the existence at any time of any Collateral for any other
Series of Senior Priority Debt with respect to which the holders of such Series
of Senior Priority Debt do not hold a valid and perfected security interest or
Lien at such time (any such condition referred to in the foregoing clauses
(A) or (B) with respect to any Series of Senior Priority Debt, an “Impairment”
of such Series of Senior Priority Debt); provided that the existence of a
maximum claim with respect to any real property subject to a mortgage which
applies to all Senior Priority Obligations shall not be deemed to be an
Impairment of any Series of Senior Priority Debt. In the event of any Impairment
with respect to any Series of Senior Priority Debt, the results of such
Impairment

 

35



--------------------------------------------------------------------------------

shall be borne solely by the holders of such Series of Senior Priority Debt, and
the rights of the holders of such Series of Senior Priority Debt (including,
without limitation, the right to receive distributions in respect of such Series
of Senior Priority Debt pursuant to Section 4.01(b) on a pari passu basis with
the other Series of Senior Priority Debt) set forth herein shall be modified to
the extent necessary so that the effects of such Impairment are borne solely by
the holders of the Series of Senior Priority Debt subject to such Impairment.

Section 4.2 Specific Performance. Each Agent is hereby authorized to demand
specific performance of this Agreement, whether or not any Credit Party shall
have complied with any of the provisions of any of the Credit Documents, at any
time when any other Party shall have failed to comply with any of the provisions
of this Agreement applicable to it. Each Agent, for and on behalf of itself and
the Secured Parties represented thereby, hereby irrevocably waives any defense
based on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

ARTICLE V

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All Senior Priority Obligations at any time made or incurred by any Credit
Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Agent or any Senior
Priority Creditors on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or nonpayment of all or any part of the
Senior Priority Obligations.

(b) None of the Senior Priority Agents, the Senior Priority Creditors, or any of
their respective Affiliates, or any of the respective directors, officers,
employees, or agents of any of the foregoing, shall be liable for failure to
demand, collect, or realize upon any of the Collateral or any Proceeds, or for
any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement. If any Senior Priority Agent or
Senior Priority Creditor honors (or fails to honor) a request by any Borrower
for an extension of credit pursuant to any Senior Priority Credit Agreement or
any other Senior Priority Document, whether or not such Senior Priority Agent or
Senior Priority Creditor has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any Junior
Priority Credit Agreement or any other Junior Priority Document (but not a
default under this Agreement) or would constitute an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if any Senior Priority Agent or Senior Priority
Creditor otherwise should exercise any of its contractual rights or remedies
under any Senior Priority Documents (subject to the express terms and conditions
hereof), no Senior Priority Agent or Senior Priority Creditor shall have any
liability whatsoever to any Junior Priority Agent or Junior Priority Creditor as
a result of such action, omission, or exercise, in each case so long as any

 

36



--------------------------------------------------------------------------------

such exercise does not breach the express terms and provisions of this
Agreement. Each Senior Priority Secured Party shall be entitled to manage and
supervise its loans and extensions of credit under the relevant Senior Priority
Credit Agreement and other Senior Priority Documents as it may, in its sole
discretion, deem appropriate, and may manage its loans and extensions of credit
without regard to any rights or interests that the Junior Priority Agents or
Junior Priority Creditors have in the Collateral, except as otherwise expressly
set forth in this Agreement. Each Junior Priority Agent, on behalf of itself and
the Junior Priority Creditors represented thereby, agrees that no Senior
Priority Agent or Senior Priority Creditor shall incur any liability as a result
of a sale, lease, license, application, or other disposition of all or any
portion of the Collateral or Proceeds thereof pursuant to the Senior Priority
Documents, in each case so long as such disposition is conducted in accordance
with provisions of applicable law and does not breach the provisions of this
Agreement.

Section 5.2 Modifications to Senior Priority Documents and Junior Priority
Documents.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Junior Priority Secured Parties hereunder, each Senior
Priority Agent and the Senior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Senior Priority Documents in any
manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
additional Senior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

(iv) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(v) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Senior Priority Obligations; and

 

37



--------------------------------------------------------------------------------

(vi) otherwise manage and supervise the Senior Priority Obligations as the
applicable Senior Priority Agent shall deem appropriate.

(b) Each Senior Priority Agent, for and on behalf of itself and the Senior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Senior Priority Secured Parties hereunder, each Junior
Priority Agent and the Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Senior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Senior Priority
Secured Party or impairing or releasing the priority provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Junior Priority Documents in any manner whatsoever,
including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
additional Junior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Junior Priority Obligations; and

(vii) otherwise manage and supervise the Junior Priority Obligations as the
Junior Priority Agent shall deem appropriate.

(c) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees that each Junior Priority
Collateral Document shall include the following language (or language to similar
effect):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of March 9,
2018 (as amended, restated,

 

38



--------------------------------------------------------------------------------

supplemented or otherwise modified, replaced or refinanced from time to time,
the “Intercreditor Agreement”), initially among Barclays Bank PLC, in its
capacity as administrative agent and collateral agent for the April 2012 First
Lien Lenders to the April 2012 First Lien Credit Agreement, Barclays Bank PLC,
in its capacity as administrative agent for the March 2018 Second Lien Lenders
to the March 2018 Second Lien Credit Agreement, and certain other persons party
or that may become party thereto from time to time. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

(d) Except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, each Senior Priority Agent, for and
on behalf of itself and the Senior Priority Creditors represented thereby,
hereby agrees that, without affecting the obligations of such Senior Priority
Secured Parties hereunder, any other Senior Priority Agent and any Senior
Priority Creditors represented thereby may, at any time and from time to time,
in their sole discretion without the consent of or notice to any such Senior
Priority Secured Party (except to the extent such notice or consent is required
pursuant to the express provisions of this Agreement), and without incurring any
liability to any such Senior Priority Secured Party, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Senior Priority Documents to which such other Senior Priority Agent or any
Senior Priority Creditor represented thereby is party or beneficiary in any
manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
Senior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

 

39



--------------------------------------------------------------------------------

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Senior Priority Obligations; and

(vii) otherwise manage and supervise the Senior Priority Obligations as such
other Senior Priority Agent shall deem appropriate.

(e) Except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Creditors represented thereby,
hereby agrees that, without affecting the obligations of such Junior Priority
Secured Parties hereunder, any other Junior Priority Agent and any Junior
Priority Creditors represented thereby may, at any time and from time to time,
in their sole discretion without the consent of or notice to any such Junior
Priority Secured Party (except to the extent such notice or consent is required
pursuant to the express provisions of this Agreement), and without incurring any
liability to any such Junior Priority Secured Party, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Junior Priority Documents to which such other Junior Priority Agent or any
Junior Priority Creditor represented thereby is party or beneficiary in any
manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
Junior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Junior Priority Obligations; and

(vii) otherwise manage and supervise the Junior Priority Obligations as such
other Junior Priority Agent shall deem appropriate.

 

40



--------------------------------------------------------------------------------

(f) The Senior Priority Obligations and the Junior Priority Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any Senior Priority
Document or any Junior Priority Document) of any Senior Priority Agent, Senior
Priority Creditors, Junior Priority Agent or Junior Priority Creditors, as the
case may be, all without affecting the Lien Priorities provided for herein or
the other provisions hereof; provided, however, that (x) if the indebtedness
refunding, replacing or refinancing any such Senior Priority Obligations or
Junior Priority Obligations is to constitute Senior Priority Obligations or
Junior Priority Obligations hereunder (as designated by the April 2012 First
Lien Borrower), as the case may be, the holders of such indebtedness (or an
authorized agent or trustee on their behalf) shall bind themselves in writing to
the terms of this Agreement pursuant to an Additional Indebtedness Joinder and
any such refunding, replacement or refinancing transaction shall be in
accordance with any applicable provisions of the Senior Priority Documents and
the Junior Priority Documents and (y) for the avoidance of doubt, the Senior
Priority Obligations and Junior Priority Obligations may be refunded, replaced
or refinanced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is required to permit the refunding,
replacement or refinancing transaction under any Senior Priority Document or any
Junior Priority Document) of any Senior Priority Agent, Senior Priority
Creditors, Junior Priority Agent or Junior Priority Creditors, as the case may
be, through the incurrence of Additional Indebtedness, subject to Section 7.11.

(g) Reinstatement and Continuation of Agreement. If any Senior Priority Agent or
Senior Priority Creditor is required in any Insolvency Proceeding or otherwise
to turn over or otherwise pay to the estate of any Credit Party or any other
Person any payment made in satisfaction of all or any portion of the Senior
Priority Obligations (a “Senior Priority Recovery”), then the Senior Priority
Obligations shall be reinstated to the extent of such Senior Priority Recovery.
If this Agreement shall have been terminated prior to such Senior Priority
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Senior Priority Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement. All rights, interests, agreements, and
obligations of each Agent, each Senior Priority Creditor, and each Junior
Priority Creditor under this Agreement shall remain in full force and effect and
shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations or the Junior Priority Obligations.
No priority or right of any Senior Priority Agent or any Senior Priority
Creditor shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Senior Priority Documents, regardless of any knowledge thereof which any
Senior Priority Agent or any Senior Priority Creditor may have.

 

41



--------------------------------------------------------------------------------

ARTICLE VI

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Credit Party shall be subject to any Insolvency Proceeding in the
United States at any time prior to the Discharge of Senior Priority Obligations,
and any Senior Priority Agent or Senior Priority Creditors shall seek to provide
any Credit Party with, or consent to a third party providing, any financing
under Section 364 of the Bankruptcy Code or consent to any order for the use of
cash collateral under Section 363 of the Bankruptcy Code (“DIP Financing”), with
such DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code would be Collateral), then each Junior Priority Agent, for and on behalf of
itself and the Junior Priority Creditors represented thereby, agrees that
(subject to the provisions of Section 6.9 hereof) it will raise no objection and
will not directly or indirectly support any objection to such DIP Financing or
to the Liens securing the same on the grounds of a failure to provide “adequate
protection” for the Liens of such Junior Priority Agent securing the applicable
Junior Priority Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing, except as
otherwise set forth herein), and, to the extent the Liens securing the Senior
Priority Obligations are subordinated or pari passu with such DIP Financing,
will subordinate its Liens in the Collateral to (i) such DIP Financing (and all
obligations relating thereto), (ii) any adequate protection liens provided to
the Senior Priority Creditors, and (iii) any “carve-out” for professional or
United States Trustee fees agreed to by the Senior Priority Agent, so long as
(i) such Junior Priority Agent retains its Lien on the Collateral to secure the
applicable Junior Priority Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code), (ii) all
Liens on Collateral securing any such DIP Financing shall be senior to or on a
parity with the Liens of the Senior Priority Agents and the Senior Priority
Creditors securing the Senior Priority Obligations on the Collateral and
(iii) if any Senior Priority Agent receives an adequate protection Lien on
post-petition assets of the debtor to secure the Senior Priority Obligations,
each Junior Priority Agent also receives an adequate protection Lien on such
post-petition assets of the debtor to secure the Junior Priority Obligations
(which Lien shall be subject to the provisions of Section 6.1(b)), provided that
the foregoing provisions of this Section 6.1(a) shall not prevent any Junior
Priority Agent or Junior Priority Creditor from objecting to any provision in
any DIP Financing relating to any provision or content of a plan of
reorganization.

(b) All Liens granted to any Senior Priority Secured Party or Junior Priority
Secured Party in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended by the Parties to be and shall be deemed to be subject
to the Lien Priority and the other terms and conditions of this Agreement.

Section 6.2 Relief from Stay. Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees not to (i) seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the Collateral without each Senior Priority Agent’s
express written consent, or (ii) raise any objection and or directly or
indirectly support any objection to any motion for relief from the automatic
stay or from any injunction against foreclosure or enforcement in respect of
claims made by any Senior Priority Agent or any holder of Senior Priority
Obligations; provided, however, that no Senior Priority Agent shall seek any
relief from the automatic stay with respect to any Collateral without providing
30 days’ prior written notice to each other Party, unless such period is agreed
by each Senior Priority Agent to be modified.

 

42



--------------------------------------------------------------------------------

Section 6.3 No Contest. Each Junior Priority Agent, for and on behalf of itself
and the Junior Priority Creditors represented thereby, agrees that, prior to the
Discharge of Senior Priority Obligations, none of them shall contest (or
directly or indirectly support any other Person contesting) (i) any request by
any Senior Priority Agent or Senior Priority Creditor for adequate protection of
its interest in the Collateral (unless in contravention of Section 6.1(a)), or
(ii) any objection by any Senior Priority Agent or Senior Priority Creditor to
any motion, relief, action or proceeding based on a claim by such Senior
Priority Agent or Senior Priority Creditor that its interests in the Collateral
(unless in contravention of Section 6.1(a)) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such Senior Priority Agent as adequate protection
of its interests are subject to this Agreement. Except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, any Senior Priority Agent, for and on behalf of itself and any
Senior Priority Creditors represented thereby, agrees that, prior to the
applicable Discharge of Senior Priority Obligations, none of them shall contest
(or directly or indirectly support any other Person contesting) (a) any request
by any other Senior Priority Agent or any Senior Priority Creditor represented
by such other Senior Priority Agent for adequate protection of its interest in
the Collateral, or (b) any objection by such other Senior Priority Agent or any
Senior Priority Creditor to any motion, relief, action, or proceeding based on a
claim by such other Senior Priority Agent or any Senior Priority Creditor
represented by such other Senior Priority Agent that its interests in the
Collateral are not adequately protected (or any other similar request under any
law applicable to an Insolvency Proceeding), so long as any Liens granted to
such other Senior Priority Agent as adequate protection of its interests are
subject to this Agreement. Except as may be separately otherwise agreed in
writing by and between or among any applicable Junior Priority Agents, any
Junior Priority Agent, for and on behalf of itself and any Junior Priority
Creditors represented thereby, agrees that, prior to the applicable Discharge of
Junior Priority Obligations, none of them shall contest (or directly or
indirectly support any other Person contesting) (a) any request by any other
Junior Priority Agent or any Junior Priority Creditor represented by such other
Junior Priority Agent for adequate protection of its interest in the Collateral,
or (b) any objection by such other Junior Priority Agent or any Junior Priority
Creditor to any motion, relief, action, or proceeding based on a claim by such
other Junior Priority Agent or any Junior Priority Creditor represented by such
other Junior Priority Agent that its interests in the Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such other Junior
Priority Agent as adequate protection of its interests are subject to this
Agreement.

Section 6.4 Asset Sales. Except as otherwise set forth in this Section 6.4, each
Junior Priority Agent agrees, for and on behalf of itself and the Junior
Priority Creditors represented thereby, that it will not oppose any sale
consented to or not otherwise opposed by the Senior Priority Agents of any
Collateral pursuant to Section 363 of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding) so long as
(i) the Senior Priority Agent or the Senior Priority Creditors do not request in
the applicable motion to approve such sale a waiver of the rights of the Junior
Priority Creditors under Section 363(k) of the Bankruptcy Code with respect to
the Collateral and (ii) the proceeds of such sale are applied in accordance with
this Agreement, or if not so applied, the Liens of the Junior Priority Agent in
such Collateral shall attach to the proceeds of such disposition relative to the
Liens of the Senior Priority Creditors as its Liens in such Collateral.

 

43



--------------------------------------------------------------------------------

Section 6.5 Separate Grants of Security and Separate Classification. Each
Secured Party acknowledges and agrees that (i) the grants of Liens pursuant to
the Senior Priority Collateral Documents and the Junior Priority Collateral
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Senior
Priority Obligations are fundamentally different from the Junior Priority
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Senior Priority Secured Parties, on the one hand,
and the Junior Priority Secured Parties, on the other hand, in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Secured Parties hereby acknowledge
and agree that all distributions shall be made as if there were separate classes
of Senior Priority Obligation claims and Junior Priority Obligation claims
against the Credit Parties, with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Junior Priority Secured Parties), the Senior Priority Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, prepetition interest and other claims, all amounts
owing in respect of postpetition interest, fees, and expenses, that is available
from the Collateral for each of the Senior Priority Secured Parties
(irrespective of whether a claim for such amounts is allowed or allowable in
such Insolvency Proceeding), before any distribution is made in respect of the
claims held by the Junior Priority Secured Parties, with the Junior Priority
Secured Parties hereby acknowledging and agreeing to turn over to the Senior
Priority Secured Parties amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries. The foregoing
sentence is subject to any separate agreement by and between any Additional
Agent, on behalf of itself and the Additional Credit Facility Creditors
represented thereby, and any other Agent, on behalf of itself and the Creditors
represented thereby, with respect to the Obligations owing to any such
Additional Agent and Additional Credit Facility Creditors.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable as “subordination agreement” under Section 510(a) of
the Bankruptcy Code.

Section 6.7 Senior Priority Obligations Unconditional. All rights of any Senior
Priority Agent hereunder, and all agreements and obligations of the other Senior
Priority Agents, the Junior Priority Agents and the Credit Parties (to the
extent applicable) hereunder, shall remain in full force and effect irrespective
of:

(a) any lack of validity or enforceability of any Senior Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Senior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Senior Priority
Document;

 

44



--------------------------------------------------------------------------------

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Senior Priority Obligations or any guarantee or guaranty thereof;

(d) the commencement of any Insolvency Proceeding in respect of the Borrower or
any other Credit Party; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Senior Priority
Obligations, or of any of the Junior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.8 Junior Priority Obligations Unconditional. All rights of any Junior
Priority Agent hereunder, and all agreements and obligations of the Senior
Priority Agents, the other Junior Priority Agents and the Credit Parties (to the
extent applicable) hereunder, shall remain in full force and effect irrespective
of:

(a) any lack of validity or enforceability of any Junior Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Junior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Junior Priority
Document;

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Junior Priority Obligations or any guarantee or guaranty thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Credit
Party; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Junior Priority
Obligations, or of any of the Senior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.9 Adequate Protection. Except to the extent expressly provided in
Section 6.1 and this Section 6.9, nothing in this Agreement shall limit the
rights of any Agent and the Secured Parties represented thereby from seeking or
requesting adequate protection with respect to their interests in the applicable
Collateral in any Insolvency Proceeding, including adequate protection in the
form of a cash payment, periodic cash payments, cash payments of interest, fees,
or expenses, or additional or replacement collateral, claims, or otherwise;
provided that (a) in the event that any Junior Priority Agent, on behalf of
itself or any of the Junior Priority

 

45



--------------------------------------------------------------------------------

Creditors represented thereby, seeks or requests adequate protection in respect
of the Junior Priority Obligations and such adequate protection is granted in
the form of additional or replacement collateral comprising assets of the type
of assets that constitute Collateral, then each Junior Priority Agent, on behalf
of itself and the Junior Priority Creditors represented thereby, agrees that
each Senior Priority Agent shall also be granted a senior Lien on such
collateral as security for the Senior Priority Obligations and that any Lien on
such collateral securing the Junior Priority Obligations shall be subordinate to
any Lien on such collateral securing the Senior Priority Obligations; (b) in the
event that any Senior Priority Agent, for or on behalf of itself or any Senior
Priority Creditor represented thereby, seeks or requests adequate protection in
respect of the Senior Priority Obligations and such adequate protection is
granted in the form of additional or replacement collateral comprising assets of
the type of assets that constitute Collateral, then such Senior Priority Agent,
for and on behalf of itself and the Senior Priority Creditors represented
thereby, agrees that each other Senior Priority Agent shall also be granted a
pari passu Lien on such collateral as security for the Senior Priority
Obligations owing to such other Senior Priority Agent and the Senior Priority
Secured Parties represented thereby, and that any such Lien on such collateral
securing such Senior Priority Obligations shall be pari passu to each such other
Lien on such collateral securing such other Senior Priority Obligations; and
(c) in the event that any Junior Priority Agent, on behalf of itself or any of
the Junior Priority Creditors represented thereby, seeks or requests adequate
protection in respect of the Junior Priority Obligations and such adequate
protection is granted in the form of a superpriority administrative expense
claim, including a claim arising under Section 507(b) of the Bankruptcy Code,
then each Junior Priority Agent, on behalf of itself and the Junior Priority
Creditors represented thereby, agrees that that each Senior Priority Agent shall
also be granted a superpriority administrative expense claim, which shall be
senior in all respects to any such superpriority administrative expense claim
granted to the Junior Priority Agent with respect to the Collateral. Each Senior
Priority Agent, on behalf of itself and the Senior Priority Creditors
represented thereby, agrees that it will not raise or directly or indirectly
support any objection to the granting of any adequate protection to any Junior
Priority Agent in the form of a junior Lien or superiority administrative
expense claim that is consistent with the terms of this Section 6.9.

Section 6.10 Reorganization Securities and Other Plan-Related Issues.

(a) If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan,
on account of claims of the Senior Priority Creditors and/or on account of
claims of the Junior Priority Creditors, then, to the extent the debt
obligations distributed on account of claims of the Senior Priority Creditors
and/or on account of claims of the Junior Priority Creditors are secured by
Liens upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b) Each Junior Priority Agent and the other Junior Priority Creditors (whether
in the capacity of a secured creditor or an unsecured creditor) shall not
propose, vote in favor of, or otherwise directly or indirectly support any plan
of reorganization that is inconsistent with the priorities or other provisions
of this Agreement, other than with the prior written consent of the Senior
Priority Agent or to the extent any such plan is proposed or supported by the
number of Senior Priority Creditors required under Section 1126(d) of the
Bankruptcy Code.

 

46



--------------------------------------------------------------------------------

(c) Each Senior Priority Agent and the other Senior Priority Creditors (whether
in the capacity of a secured creditor or an unsecured creditor) shall not
propose, vote in favor of, or otherwise directly or indirectly support any plan
of reorganization that is inconsistent with the priorities or other provisions
of this Agreement, other than with the prior written consent of each other
Senior Priority Agent.

Section 6.11 Certain Waivers.

(a) Each Junior Priority Agent, for itself and on behalf of the other Junior
Priority Creditors represented thereby, waives any claim any Junior Priority
Creditor may hereafter have against any Senior Priority Creditor arising out of
the election by any Senior Priority Creditor of the application of
Section 1111(b)(2) of the Bankruptcy Code, or any comparable provision of any
other Bankruptcy Law.

(b) Each Junior Priority Agent, on behalf of itself and the other Junior
Priority Creditors represented thereby, agrees that none of them shall
(i) object, contest, or directly or indirectly support any other Person
objecting to or contesting, any request by the Senior Priority Agent or any of
the other Senior Priority Creditors for the payment of interest, fees, expenses
or other amounts to the Senior Priority Agent or any other Senior Priority
Creditor under Section 506(b) of the Bankruptcy Code or otherwise, or
(ii) assert or directly or indirectly support any claim against any Senior
Priority Creditor for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of the Bankruptcy Code or any similar provision
of any other Bankruptcy Law.

(c) So long as the Senior Priority Agent and holders of the Senior Priority
Obligations shall have received and continue to receive all accrued
post-petition Interest, default interest, premiums, fees or expenses with
respect to the Senior Priority Obligations, neither the Senior Priority Agent
nor any other holder of Senior Priority Obligations shall object to, oppose, or
challenge any claim by the Junior Priority Agent or any holder of Junior
Priority Obligations for allowance in any Insolvency Proceeding of Junior
Priority Obligations consisting of postpetition interest, default interest,
premiums, fees, or expenses.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Rights of Subrogation. Each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, agrees that no
payment by such Junior Priority Agent or any such Junior Priority Creditor to
any Senior Priority Agent or Senior Priority Creditor pursuant to the provisions
of this Agreement shall entitle such Junior Priority Agent or Junior Priority
Creditor to exercise any rights of subrogation in respect thereof until the
Discharge of Senior Priority Obligations shall have occurred. Following the
Discharge of Senior Priority Obligations, each Senior Priority Agent agrees to
execute such documents, agreements, and instruments as any Junior Priority Agent
or Junior Priority Creditor may reasonably request

 

47



--------------------------------------------------------------------------------

to evidence the transfer by subrogation to any such Person of an interest in the
Senior Priority Obligations resulting from payments to such Senior Priority
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by
such Senior Priority Agent are paid by such Person upon request for payment
thereof.

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

Section 7.3 Representations. The April 2012 First Lien Agent represents and
warrants to each other Agent that it has the requisite power and authority under
the April 2012 First Lien Facility Documentation to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
April 2012 First Lien Creditors. The March 2018 Second Lien Agent represents and
warrants to each other Agent that it has the requisite power and authority under
the March 2018 Second Lien Facility Documents to enter into, execute, deliver,
and carry out the terms of this Agreement on behalf of itself and the March 2018
Second Lien Creditors. Each Additional Agent represents and warrants to each
other Agent that it has the requisite power and authority under the applicable
Additional Documents to enter into, execute, deliver, and carry out the terms of
this Agreement on behalf of itself and any Additional Creditors represented
thereby.

Section 7.4 Amendments. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Party hereto, shall be
effective unless it is in a written agreement executed by each Party then party
hereto except that, notwithstanding the foregoing, any Borrower may, without the
consent of any Party hereto, amend this Agreement to add an Additional Agent by
(x) executing an Additional Indebtedness Joinder as provided in Section 7.11 or
(y) executing a joinder agreement substantially in the form of Exhibit C
attached hereto or otherwise as provided for in the definition of “April 2012
First Lien Credit Agreement” or “March 2018 Second Lien Credit Agreement”, as
applicable. No amendment or waiver of any provision of this Agreement, and no
consent to any departure by any Party hereto, that changes, alters, modifies or
otherwise affects any power, privilege, right, remedy, liability or obligation
of, or otherwise adversely affects in any manner, any Additional Agent that is
not then a Party, or any Additional Creditor not then represented by an
Additional Agent that is then a Party (including but not limited to any change,
alteration, modification or other effect upon any power, privilege, right,
remedy, liability or obligation of or other adverse effect upon any such
Additional Agent or Additional Creditor that may at any subsequent time become a
Party or beneficiary hereof) shall be effective unless it is consented to in
writing by the Borrower (regardless of whether any such Additional Agent or
Additional Creditor ever becomes a Party or

 

48



--------------------------------------------------------------------------------

beneficiary hereof). Any amendment, modification or waiver of any provision of
this Agreement that would have the effect, directly or indirectly, through any
reference in any Credit Document to this Agreement or otherwise, of waiving,
amending, supplementing or otherwise modifying such Credit Document, or any term
or provision thereof, or any right or obligation of any Credit Party thereunder
or in respect thereof shall not be given such effect except pursuant to a
written instrument executed by the April 2012 First Lien Borrower and each other
affected Credit Party. Any amendment, modification or waiver of clause (b) in
any of the definitions of the terms “Additional Credit Facilities,” “April 2012
First Lien Credit Agreement” and “March 2018 Second Lien Credit Agreement” shall
not be given effect except pursuant to a written instrument executed by the
April 2012 First Lien Borrower.

(b) In the event that any Senior Priority Agent or the requisite Senior Priority
Creditors enter into any amendment, waiver or consent in respect of or replace
any Senior Priority Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Priority Collateral Document relating to the Collateral or
changing in any manner the rights of any Senior Priority Agent, any Senior
Priority Creditors represented thereby, or any Credit Party with respect to the
Collateral (including the release of any Liens on Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each Junior Priority Collateral Document without the consent of or
any actions by any Junior Priority Agent or any Junior Priority Creditors
represented thereby; provided that such amendment, waiver or consent does not
materially adversely affect the rights or interests of such Junior Priority
Creditors in the Collateral (it being understood that the release of any Liens
securing Junior Priority Obligations pursuant to Section 2.4(b), shall not be
deemed to materially adversely affect the rights or interests of such Junior
Priority Creditors in the Collateral). The applicable Senior Priority Agent
shall give written notice of such amendment, waiver or consent to the Junior
Priority Agents; provided that the failure to give such notice shall not affect
the effectiveness of such amendment, waiver or consent with respect to the
provisions of any Junior Priority Collateral Document as set forth in this
Section 7.4(b).

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). The addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 7.5) shall be as set forth below or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.

April 2012 First Lien Agent:

Barclays Bank PLC

Bank Debt Management

745 7th Avenue

New York NY 10019

Telephone No.: (212) 526-0787

Email Address: may.huang@barclays.com

Attention: May Huang

 

49



--------------------------------------------------------------------------------

March 2018 Second Lien Agent:

Barclays Bank PLC

Bank Debt Management

745 7th Avenue

New York NY 10019

Telephone No.: (212) 526-0787

Email Address: may.huang@barclays.com

Attention: May Huang

 

Any Additional Agent:    As set forth in the Additional Indebtedness Joinder
executed and delivered by such Additional Agent pursuant to Section 7.11.

Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect (x) with respect to all Senior Priority Secured Parties and Senior
Priority Obligations, until the Discharge of Senior Priority Obligations shall
have occurred, subject to Section 5.3 and (y) with respect to all Junior
Priority Secured Parties and Junior Priority Obligations, until the later of the
Discharge of Senior Priority Obligations and the Discharge of Junior Priority
Obligations, (b) be binding upon the Parties and their successors and assigns,
and (c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns. Nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Collateral, subject to Section 7.10.
All references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), any Senior Priority Agent, Senior Priority Creditor, Junior Priority Agent
or Junior Priority Creditor may assign or otherwise transfer all or any portion
of the Senior Priority Obligations or the Junior Priority Obligations, as
applicable, to any other Person, and such other Person shall thereupon become
vested with all the rights and obligations in respect thereof granted to such
Senior Priority Agent, Junior Priority Agent, Senior Priority Creditor or Junior
Priority Creditor, as the case may be, herein or otherwise. The Senior Priority
Secured Parties and the Junior Priority Secured Parties may continue, at any
time and without notice to the other Parties hereto, to extend credit and other
financial accommodations, lend monies and provide indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.

 

50



--------------------------------------------------------------------------------

Section 7.8 Governing Law; Entire Agreement. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. This Agreement constitutes the
entire agreement and understanding among the Parties with respect to the subject
matter hereof and supersedes any prior agreements, written or oral, with respect
thereto.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof; each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

Section 7.10 No Third-Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and
their respective successors and assigns and shall inure to the benefit of each
of the Senior Priority Agents, the Senior Priority Creditors, the Junior
Priority Agents, the Junior Priority Creditors and the Borrower and the other
Credit Parties. No other Person shall have or be entitled to assert rights or
benefits hereunder.

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents.

(a) The Borrower may designate any Additional Indebtedness complying with the
requirements of the definition thereof as Additional Indebtedness for purposes
of this Agreement, upon complying with the following conditions:

(i) one or more Additional Agents for one or more Additional Creditors in
respect of such Additional Indebtedness shall have executed the Additional
Indebtedness Joinder with respect to such Additional Indebtedness, and the April
2012 First Lien Borrower or any such Additional Agent shall have delivered such
executed Additional Indebtedness Joinder to each Agent then party to this
Agreement;

(ii) at least five Business Days (unless a shorter period is agreed in writing
by the Parties (other than any Designated Agent) and the April 2012 First Lien
Borrower) prior to delivery of the Additional Indebtedness Joinder, the April
2012 First Lien Borrower shall have delivered to each Agent then party to this
Agreement complete and correct copies of any Additional Credit Facility,
Additional Guaranties and Additional Collateral Documents that will govern such
Additional Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Additional Documents to be executed and delivered
concurrently with the effectiveness of such designation);

(iii) the April 2012 First Lien Borrower shall have executed and delivered to
each Agent then party to this Agreement the Additional Indebtedness Designation
(including whether such Additional Indebtedness is designated Senior Priority
Debt or Junior Priority Debt) with respect to such Additional Indebtedness;

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to each Agent then party to this
Agreement; and

 

51



--------------------------------------------------------------------------------

(v) no Event of Default shall have occurred and be continuing.

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

(b) Upon satisfaction of the conditions specified in the preceding
Section 7.11(a), the designated Additional Indebtedness shall constitute
“Additional Indebtedness,” any Additional Credit Facility under which such
Additional Indebtedness is or may be incurred shall constitute an “Additional
Credit Facility”, any holder of such Additional Indebtedness or other applicable
Additional Creditor shall constitute an “Additional Creditor,” and any
Additional Agent for any such Additional Creditor shall constitute an
“Additional Agent” for all purposes under this Agreement. The date on which such
conditions specified in clause (a) shall have been satisfied with respect to any
Additional Indebtedness is herein called the “Additional Effective Date” with
respect to such Additional Indebtedness. Prior to the Additional Effective Date
with respect to any Additional Indebtedness, all references herein to Additional
Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the April 2012 First Lien Agent,
the March 2018 Second Lien Agent and each other Additional Agent then party to
this Agreement shall be determined on the basis that such Additional
Indebtedness is not then designated. On and after the Additional Effective Date
with respect to such Additional Indebtedness, all references herein to
Additional Indebtedness shall be deemed to take into account such Additional
Indebtedness, and the rights and obligations of the April 2012 First Lien Agent,
the March 2018 Second Lien Agent and each other Additional Agent then party to
this Agreement shall be determined on the basis that such Additional
Indebtedness is then designated.

(c) In connection with any designation of Additional Indebtedness pursuant to
this Section 7.11, each of the April 2012 First Lien Agent, the March 2018
Second Lien Agent and each Additional Agent then party hereto agrees (x) to
execute and deliver any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, any April 2012 First
Lien Collateral Documents, March 2018 Second Lien Collateral Documents or
Additional Collateral Documents, as applicable, and any agreements relating to
any security interest in Control Collateral, Cash Collateral, Senior Priority
Common Mortgaged Collateral and Junior Priority Common Mortgaged Collateral, and
to make or consent to any filings or take any other actions, as may be
reasonably deemed by the Borrower to be necessary or reasonably desirable for
any Lien on any Collateral to secure such Additional Indebtedness to become a
valid and perfected Lien (with the priority contemplated by the applicable
Additional Indebtedness Designation delivered pursuant to this Section 7.11 and
by this Agreement), and (y) otherwise to reasonably cooperate to effectuate a
designation of Additional Indebtedness pursuant to this Section 7.11 (including,
without limitation, if requested, by executing an acknowledgment of any
Additional Indebtedness Joinder or of the occurrence of any Additional Effective
Date).

 

52



--------------------------------------------------------------------------------

Section 7.12 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.13 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.14 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.15 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR
THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE
ENTITLED TO ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT
THIS SECTION 7.15(A) WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR
PROCEEDING IN A NEW YORK COURT), (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION
OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT, (III) IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY
PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK)
JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL
ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION AND (IV) IN THE EVENT A LEGAL ACTION OR PROCEEDING IS BROUGHT
AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR PROPERTY IN ANOTHER
COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE (INCLUDING ANY
CLAIM OR DEFENSE THAT THIS SECTION 7.17(A) WOULD OTHERWISE REQUIRE TO BE
ASSERTED IN A LEGAL PROCEEDING IN A NEW YORK COURT) IN ANY SUCH ACTION OR
PROCEEDING.

 

53



--------------------------------------------------------------------------------

(b) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7.15
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 7.16 Intercreditor Agreement. This Agreement is an Intercreditor
Agreement referred to in the April 2012 First Lien Credit Agreement and the
Intercreditor Agreement referred to in the March 2018 Second Lien Credit
Agreement and each Additional Credit Facility. Nothing in this Agreement shall
be deemed to subordinate the right of any Junior Priority Secured Party to
receive payment to the right of any Senior Priority Secured Party (whether
before or after the occurrence of an Insolvency Proceeding), it being the intent
of the Parties that this Agreement shall effectuate a subordination of Liens as
between the Senior Priority Secured Parties, on the one hand, and the Junior
Priority Secured Parties, on the other hand, but not a subordination of
Indebtedness.

Section 7.17 No Warranties or Liability. Each Party acknowledges and agrees that
none of the other Parties has made any representation or warranty with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any other April 2012 First Lien Facility Documentation, any
other March 2018 Second Lien Facility Documentation or any other Additional
Document. Except as otherwise provided in this Agreement, each Party will be
entitled to manage and supervise its respective extensions of credit to any
Credit Party in accordance with law and their usual practices, modified from
time to time as they deem appropriate.

Section 7.18 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any April 2012 First Lien Facility
Documentation, any March 2018 Second Lien Facility Documentation or any
Additional Document, the provisions of this Agreement shall govern.

Section 7.19 Information Concerning Financial Condition of the Credit Parties.
Each Party hereby assumes responsibility for keeping itself informed of the
financial condition of the Credit Parties and all other circumstances bearing
upon the risk of nonpayment of the April 2012 First Lien Obligations, the March
2018 Second Lien Obligations or any Additional Obligations,

 

54



--------------------------------------------------------------------------------

as applicable. Each Party hereby agrees that no Party shall have any duty to
advise any other Party of information known to it regarding such condition or
any such circumstances. In the event any Party, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other Party to this Agreement, it shall be under no obligation (a) to provide
any such information to such other Party or any other Party on any subsequent
occasion, (b) to undertake any investigation not a part of its regular business
routine, or (c) to disclose any other information.

[Signature pages follow]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the April 2012 First Lien Agent, for and on behalf of itself
and the April 2012 First Lien Creditors, and the March 2018 Second Lien Agent,
for and on behalf of itself and the March 2018 Second Lien Creditors, have
caused this Agreement to be duly executed and delivered as of the date first
above written.

 

BARCLAYS BANK PLC, in its capacity as April 2012 First Lien Agent By:  

/s/ Chris Walton

  Name: Chris Walton   Title: Director BARCLAYS BANK PLC, in its capacity as
March 2018 Second Lien Agent By:  

/s/ Chris Walton

  Name: Chris Walton   Title: Director

 

S-1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the April 2012 First Lien Agent, the April 2012 First Lien Creditors, the
March 2018 Second Lien Agent, the March 2018 Second Lien Creditors, any
Additional Agent and any Additional Creditors, and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
in this Agreement. Each Credit Party further acknowledges and agrees that it is
not an intended beneficiary or third party beneficiary under this Agreement,
except as expressly provided in Section 7.4 or Section 7.10.

CREDIT PARTIES:

 

BUCCANEER HOLDINGS, LLC By:  

/s/ Robert F. Reich

  Name: Robert F. Reich   Title: Executive Vice President and Chief Financial
Officer SYNIVERSE HOLDINGS, INC. By:  

/s/ Robert F. Reich

  Name: Robert F. Reich   Title: Executive Vice President and Chief Financial
Officer SYNIVERSE TECHNOLOGIES, LLC By:  

/s/ Robert F. Reich

  Name: Robert F. Reich   Title: Executive Vice President and Chief Financial
Officer SYNIVERSE ICX CORPORATION By:  

/s/ Robert F. Reich

  Name: Robert F. Reich   Title: Executive Vice President and Chief Financial
Officer

 

S-2



--------------------------------------------------------------------------------

SYNIVERSE COMMUNICATIONS HOLDINGS CORPORATION By:  

/s/ Robert F. Reich

  Name: Robert F. Reich   Title: Executive Vice President and Chief Financial
Officer SYNIVERSE COMMUNICATIONS INTERMEDIATE HOLDINGS CORPORATION By:  

/s/ Robert F. Reich

  Name: Robert F. Reich   Title: Executive Vice President and Chief Financial
Officer SYNIVERSE COMMUNICATIONS, INC. By:  

/s/ Robert F. Reich

  Name: Robert F. Reich   Title: Executive Vice President and Chief Financial
Officer SYNIVERSE COMMUNICATIONS INTERNATIONAL, INC. By:  

/s/ Robert F. Reich

  Name: Robert F. Reich   Title: Executive Vice President and Chief Financial
Officer CIBERNET, LLC By:  

/s/ Robert F. Reich

  Name: Robert F. Reich   Title: Executive Vice President and Chief Financial
Officer

 

 

3



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL INDEBTEDNESS DESIGNATION

DESIGNATION dated as of                      , 20    , by Syniverse Holdings,
Inc., a Delaware corporation (the “Borrower”). Capitalized terms used herein and
not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Intercreditor Agreement”) entered into as of
March 9, 2018, between Barclays Bank PLC, in its capacity as administrative
agent (together with its successors and assigns in such capacity, the “April
2012 First Lien Agent”) for the April 2012 First Lien Creditors, and Barclays
Bank PLC, in its capacity as administrative agent (together with its successors
and assigns in such capacity, the “March 2018 Second Lien Agent”) for the March
2018 Second Lien Lenders.1 Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                     , 20     (the “Additional Credit Facility”),
among [list any applicable Credit Party], [list Additional Creditors] [and
Additional Agent, as agent (the “Additional Agent”)].2

Section 7.11 of the Intercreditor Agreement permits the Borrower to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Borrower hereby represents and
warrants to the April 2012 First Lien Agent, the March 2018 Second Lien Agent,
and any Additional Agent that:

(1) The Additional Indebtedness incurred or to be incurred under the Additional
Credit Facility constitutes “Additional Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement;

(2) all conditions set forth in Section 7.11 of the Intercreditor Agreement with
respect to the Additional Indebtedness have been satisfied; and

(3) on the date hereof there does not exist, and after giving effect to the
designation of such Additional Indebtedness there will not exist, any Event of
Default.

Section 2. Designation of Additional Indebtedness. The Borrower hereby
designates such Additional Indebtedness as Additional Indebtedness under the
Intercreditor Agreement and such Additional Indebtedness shall constitute
[Senior Priority Debt] [Junior Priority Debt].

 

1  Revise as appropriate to refer to any successor April 2012 First Lien Agent
or March 2018 Second Lien Agent and to add reference to any previously added
Additional Agent.

2  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

 

Ex. A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

SYNIVERSE HOLDINGS, INC. By:  

 

  Name:   Title:

 

Ex. A-2



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL INDEBTEDNESS JOINDER

JOINDER, dated as of             , 20    , among Syniverse Holdings, Inc., a
Delaware corporation (the “Borrower”), those certain Domestic Subsidiaries of
the Borrower from time to time party to the Intercreditor Agreement described
below, Barclays Bank PLC, in its capacity as administrative agent (together with
its successors and assigns in such capacity, the “April 2012 First Lien Agent”)3
for the April 2012 First Lien Creditors, Barclays Bank PLC, in its capacity as
administrative agent (together with its successors and assigns in such capacity,
the “March 2018 Second Lien Agent”)4 for the March 2018 Second Lien Lenders,
[list any previously added Additional Agent] [and insert name of each Additional
Agent under any Additional Credit Facility being added hereby as party] and any
successors or assigns thereof, to the Intercreditor Agreement dated as of
March 9, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”) among the April 2012 First Lien
Agent, [and] the March 2018 Second Lien Agent [and (list any previously added
Additional Agent)]. Capitalized terms used herein and not otherwise defined
herein shall have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of             , 20     (the “Additional Credit Facility”), among [list
any applicable Grantor], [list any applicable Additional Creditors (the “Joining
Additional Creditors”)] [and insert name of each applicable Additional Agent
(the “Joining Additional Agent”)].5

Section 7.11 of the Intercreditor Agreement permits the Borrower to designate
Additional Indebtedness under the Intercreditor Agreement. The Borrower has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,]6 hereby agrees with April 2012 the First Lien
Agent, the March 2018 Second Lien Agent and any other Additional Agent party to
the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining Additional Agent, for itself and
on behalf of the Joining Additional Creditors,]7 hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and shall, as of the
Additional Effective Date with respect to the Additional Credit Facility, be
deemed to be a party to the Intercreditor Agreement.

 

3  Revise as appropriate to refer to any successor April 2012 First Lien Agent.

4  Revise as appropriate to refer to any successor March 2018 Second Lien Agent.

5  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

6  Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Creditors represented thereby.

7 

Revise references throughout as appropriate to refer to the party or parties
being added.

 

Ex. B-1



--------------------------------------------------------------------------------

Section 2. Recognition of Claims. The April 2012 First Lien Agent (for itself
and on behalf of the April 2012 First Lien Lenders), the March 2018 Second Lien
Agent (for itself and on behalf of the March 2018 Second Lien Lenders) and [each
of] the Additional Agent[s](for itself and on behalf of any Additional Creditors
represented thereby) hereby agree that the interests of the respective Creditors
in the Liens granted to the April 2012 First Lien Agent, the March 2018 Second
Lien Agent, or any Additional Agent, as applicable, under the applicable Credit
Documents shall be treated, as among the Creditors, as having the priorities
provided for in Section 2.1 of the Intercreditor Agreement, and shall at all
times be allocated among the Creditors as provided therein regardless of any
claim or defense (including without limitation any claims under the fraudulent
transfer, preference or similar avoidance provisions of applicable bankruptcy,
insolvency or other laws affecting the rights of creditors generally) to which
the April 2012 First Lien Agent, the March 2018 Second Lien Agent, any
Additional Agent or any Creditor may be entitled or subject. The April 2012
First Lien Agent (for itself and on behalf of the April 2012 First Lien
Creditors), the March 2018 Second Lien Agent (for itself and on behalf of the
March 2018 Second Lien Creditors), and any Additional Agent party to the
Intercreditor Agreement (for itself and on behalf of any Additional Creditors
represented thereby) (a) recognize the existence and validity of the Additional
Obligations represented by the Additional Credit Facility, and (b) agree to
refrain from making or asserting any claim that the Additional Credit Facility
or other applicable Additional Documents are invalid or not enforceable in
accordance with their terms as a result of the circumstances surrounding the
incurrence of such obligations. The [Joining Additional Agent (for itself and on
behalf of the Joining Additional Creditors] (a) recognize[s] the existence and
validity of the April 2012 First Lien Obligations represented by the April 2012
First Lien Credit Agreement and the existence and validity of the March 2018
Second Lien Obligations represented by the March 2018 Second Lien Credit
Agreement8 and (b) agree[s] to refrain from making or asserting any claim that
the April 2012 First Lien Credit Agreement, the March 2018 Second Lien Credit
Agreement or other April 2012 First Lien Facility Documentation or March 2018
Second Lien Facility Documentation,23 as the case may be, are invalid or not
enforceable in accordance with their terms as a result of the circumstances
surrounding the incurrence of such obligations.

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

Section 4. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[Add Signatures]

 

8  Add reference to any previously added Additional Credit Facility and related
Additional Obligations as appropriate.

 

Ex. B-2



--------------------------------------------------------------------------------

EXHIBIT C

[APRIL 2012 FIRST][[MARCH 2018 SECOND] LIEN CREDIT AGREEMENT JOINDER

JOINDER, dated as of             , 20    , among Syniverse Holdings, Inc., a
Delaware corporation (the “Borrower”), those certain Domestic Subsidiaries of
the Borrower from time to time party to the Intercreditor Agreement described
below, [Barclays Bank PLC, in its capacity as administrative agent (together
with its successors and assigns in such capacity, the “April 2012 First Lien
Agent”)9 for the April 2012 First Lien Secured Parties] [Barclays Bank PLC, in
its capacity as administrative agent (together with its successors and assigns
in such capacity, the “March 2018 Second Lien Agent”)10 for the March 2018
Second Lien Secured Parties], [list any previously added Additional Agent]]11
[and [insert name of additional April 2012 First Lien Secured Parties, April
2012 First Lien Agent, March 2018 Second Lien Secured Parties or March 2018
Second Lien Agent, as applicable, being added hereby as party] and any
successors or assigns thereof, to the Intercreditor Agreement dated as of
March 9, 2018, (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”) among the April 2012 First Lien
Agent, [and] the March 2018 Second Lien Agent [and (list any previously added
Additional Agent)]. Capitalized terms used herein and not otherwise defined
herein shall have the meanings specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of new facility], dated as of
            , 20     (the “Joining [April 2012 First][March 2018 Second] Lien
Credit Agreement”), among [list any applicable Grantor], [list any applicable
new April 2012 First Lien Secured Parties or new March 2018 Second Lien Secured
Parties, as applicable (the “Joining [April 2012 First ][March 2018 Second] Lien
Secured Parties]”)] [and insert name of each applicable Agent (the “Joining
[April 2012 First][March 2018 Second] Lien Agent)”)].12

The Joining [April 2012 First][March 2018 Second] Lien Agent, for and on behalf
of itself and the Joining [April 2012 First][March 2018 Second]13 Lien Secured
Parties, hereby agrees with the Borrower and the other Grantors, the [April 2012
First][March 2018 Second] Lien Agent and any other Additional Agent party to the
Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The Joining [April 2012 First][March 2018
Second] Lien Agent, for and on behalf of itself and the Joining [April 2012
First][March 2018 Second]

 

9  Revise as appropriate to refer to any successor April 2012 First Lien Agent.

10  Revise as appropriate to refer to any successor March 2018 Second Lien
Agent.

11  List applicable current Parties, other than any party being replaced in
connection herewith.

12  Revise as appropriate to refer to the new credit facility, Secured Parties
and Agents.

13 

Revise as appropriate to refer to any Agent being added hereby and any Creditors
represented thereby.

 

Ex. C-1



--------------------------------------------------------------------------------

Lien Secured Parties,]14 hereby agrees to be bound by the terms and provisions
of the Intercreditor Agreement and shall, as of the date hereof, be deemed to be
a party to the Intercreditor Agreement as [the][an] [April 2012 First][March
2018 Second] Lien Agent. As of the date hereof, the Joining [April 2012
First][March 2018 Second] Lien Credit Agreement shall be deemed [the][an] [April
2012 First][March 2018 Second] Lien Credit Agreement] under the Intercreditor
Agreement, and the obligations thereunder are subject to the terms and
provisions of the Intercreditor Agreement.

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [April 2012 First][March
2018 Second] Lien Agent shall be sent to the address set forth on Annex 1
attached hereto (until notice of a change thereof is delivered as provided in
Section 7.5 of the Intercreditor Agreement).

Section 3. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[ADD SIGNATURES]

 

14  Revise references throughout as appropriate to refer to the party or parties
being added.

 

Ex. C-2



--------------------------------------------------------------------------------

ANNEX 1

Notice Addresses

 

Ex. C-3